 

Exhibit 10.1

EXECUTION VERSION

TRANSACTION SUPPORT AGREEMENT

This TRANSACTION SUPPORT AGREEMENT (together with all exhibits, schedules and
attachments hereto, as amended, supplemented, or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”) is made and entered
into as of May 17, 2016 by and among (i) Foresight Energy GP LLC, a Delaware
limited liability company (“FEGP”), (ii) Foresight Energy LLC, a Delaware
limited liability company, and Foresight Energy Finance Corporation, a Delaware
corporation (collectively, the “Issuers”), certain subsidiaries of the Issuers,
and Foresight Energy LP, a Delaware limited partnership (“FELP” and together
with the Issuers, and their subsidiaries, the “Partnership”), (iii) each of the
undersigned holders (or investment managers or advisors for any of the holders)
of the Notes (as defined below) (together with their successors and permitted
assigns, each, a “Consenting Noteholder” and, collectively, the “Consenting
Noteholders”).  The Partnership, FEGP and the Consenting Noteholders shall each
be referred to as a “Party” and collectively as the “Parties.”

Except as otherwise set forth herein, each capitalized term used but not
otherwise defined herein shall have the meaning ascribed to such term in the
term sheet titled “Term Sheet for Proposed Transaction” attached hereto as
Exhibit A, which term sheet and all exhibits, schedules and annexes thereto are
expressly incorporated by reference herein and made a part of this Agreement as
if fully set forth herein (such term sheet, including all exhibits, schedules
and annexes thereto, as may be amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof, the “Transaction Term
Sheet”).  

RECITALS

WHEREAS, the Issuers are party to that certain Indenture, dated as of August 23,
2013 (as amended, the “Notes Indenture”), in respect of the $600,000,000 in
aggregate principal amount of 7.875% Senior Notes due 2021 (the “Notes” and
claims related to such Notes, collectively, the “Note Claims”), by and among
Wilmington Savings Fund Society, FSB as the successor indenture trustee (the
“Indenture Trustee”), the Issuers and the guarantors party thereto;

WHEREAS, on May 21, 2015, the Indenture Trustee filed a suit against the Issuers
and certain subsidiaries thereof in the Court of Chancery of the State of
Delaware (the “Delaware Chancery Court”) seeking, among other things, an order
requiring the Issuers to make an offer to purchase the Notes in accordance with
Section 4.11 (Change of Control) of the Notes Indenture (the “Change of Control
and Redemption Suit”);

WHEREAS, on December 4, 2015, the Delaware Chancery Court issued a Memorandum
Opinion (the “Opinion”) in the Change of Control and Redemption Suit ruling,
among other things, that (i) a “Change of Control,” as defined in the Notes
Indenture, occurred on April 16, 2015, (ii) an “Event of Default,” as defined in
the Notes Indenture, occurred under Section 6.01(a)(3) of the Notes Indenture on
or about May 18, 2015 when the Issuers failed to offer to

 

--------------------------------------------------------------------------------

 

redeem the Notes and, accordingly, the Indenture Trustee is entitled to an order
compelling the Issuers to perform their obligations under Section 4.11 of the
Notes Indenture and (iii) under Section 7.07 of the Notes Indenture, the
Indenture Trustee is entitled to indemnification of the Indenture Trustee’s
reasonable costs and expenses arising from enforcement of the Notes Indenture,
including, but not limited to, reasonable attorneys’ fees;

WHEREAS, the Partnership entered into that certain Forbearance Agreement, dated
as of December 18, 2015 (as amended, supplemented, or otherwise modified from
time to time, the “Forbearance Agreement”), with certain of the Consenting
Noteholders and the Indenture Trustee;

WHEREAS, the Partnership entered into that certain Transaction Support
Agreement, dated as of April 18, 2016 (as may be amended from time to time, the
“Lender Support Agreement”), with certain lenders (the “Consenting Lenders”)
under that certain Second Amended and Restated Credit Agreement dated as of
August 12, 2010 and amended and restated as of August 23, 2013, by and among the
Partnership, Citibank, N.A. as administrative agent and the lenders party
thereto (as amended, the “Credit Agreement”), under which the Consenting Lenders
agreed to support the Transaction on the terms set forth in the Lender Support
Agreement;

WHEREAS, the Partnership, the Consenting Noteholders, the Consenting Lenders and
certain other parties in interest (collectively, the “Transaction Parties”) have
engaged in arm’s-length, good faith discussions regarding a restructuring of the
Partnership’s indebtedness and other obligations, including the Partnership’s
indebtedness and obligations under the Notes Indenture, the Credit Agreement and
that certain Receivables Financing Agreement, dated as of January 13, 2015 (as
amended, supplemented or otherwise modified from time to time, the “A/R
Securitization”), by and among PNC Bank, National Association, the lenders party
thereto, Foresight Receivables LLC and certain subsidiaries of the Issuers as
guarantors; and

WHEREAS, each Party desires to enter into a transaction in furtherance of a
global restructuring of the Partnership’s indebtedness and other obligations,
and certain equity and governance matters relating to the Partnership, in each
case that is consistent with the terms and conditions set forth in this
Agreement and the Transaction Term Sheet (such restructuring, for the avoidance
of doubt, being defined as the “Transaction” in the Transaction Term Sheet),
through which, among other things, the Notes will be exchanged for Second Lien
Notes and Convertible PIK Notes (collectively, the “New Notes”) on the terms set
forth in the Transaction Term Sheet (such exchange, for the avoidance of doubt,
being defined as the “Exchange Offer” in the Transaction Term Sheet).

2

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

 

1.

Commitment of the Partnership.  

Subject to the Partnership’s duties under applicable law and/or its governing
documents to act in the best interests of the Partnership, commencing on the TSA
Effective Date (as defined below), and for so long as the Termination Date (as
defined below) has not occurred, the Partnership and, as applicable, FEGP agree
(jointly and severally) to:

 

a.

support the Transaction, as contemplated under this Agreement and the
Transaction Term Sheet;

 

b.

implement and consummate the Transaction in a timely manner and take any and all
commercially reasonable and appropriate actions in furtherance of the
Transaction as contemplated under this Agreement and the Transaction Term Sheet;
provided, however, that the Partnership shall not accept tenders of Notes or
consummate the Exchange Offer unless and until all of the conditions to the
effectiveness of the Transaction (including the Exchange Offer) set forth in the
Transaction Term Sheet and the definitive offering memorandum relating to the
Exchange Offer (the “Offering Memorandum”) have been waived with the prior
written consent of the Required Consenting Noteholders (as defined below) or
satisfied or will be satisfied or waived contemporaneously with the closing of
the Transaction;

 

c.

negotiate in good faith with the Consenting Noteholders the terms of the
definitive documents that are contemplated in the Transaction Term Sheet
(collectively, the “Definitive Documents”) including, without limitation: (i)
the indenture governing the terms of the Second Lien Notes (the “Second Lien
Notes Indenture”) and the indenture governing the terms of the Convertible PIK
Notes (the “Convertible PIK Notes Indenture,” and together with the Second Lien
Notes Indenture, each, a “New Notes Indenture” and, collectively, the “New Notes
Indentures”), (ii) the collateral and security documents that create, evidence
or perfect the liens on and security interests in the assets and properties of
the Partnership to secure the indebtedness and other obligations under the New
Notes, the New Notes Indentures and the New Notes Guarantees (as defined below)
(such collateral and security documents, the “Notes Security Documents,” and
such liens and security interests, the “New Notes Liens”), (iii) the guarantees
to be provided by the Guarantors with respect to the obligations under the
Second Lien Notes, the Second Lien Notes Indenture and the Notes Security
Documents (such guarantees, the “Second Lien Notes Guarantee”) and the
guarantees to be provided by the Guarantors with respect to the obligations
under the Convertible PIK Notes, the Convertible PIK Notes Indenture and the
Notes Security

3

 

 

--------------------------------------------------------------------------------

 

 

Documents (such guarantees, the “Convertible PIK Notes Guarantee,” and together
with the Second Lien Notes Guarantee, each, a “New Notes Guarantee” and,
collectively, the “New Notes Guarantees”), (iv) the Intercreditor Agreement, (v)
the agreement governing the Warrants (the “Warrant Agreement”), (vi) the
Registration Rights Agreement, and (vii) the Offering Memorandum and ancillary
documents related to the Exchange Offer, the terms of which shall be consistent
with this Agreement and the Transaction Term Sheet and otherwise in form and
substance acceptable to the Partnership and the Required Consenting Noteholders
(it being understood and agreed that any terms therefor contained in the
Transaction Term Sheet shall be deemed to be acceptable); provided, however,
that “Definitive Documents” shall not include (x) the Credit Agreement Amendment
or (y) the Securitization Facility Amendment, but shall include the
Intercreditor Agreement; 

 

d.

negotiate in good faith with (i) the Consenting Noteholders and other
Transaction Parties regarding the terms and conditions of (A) the Definitive
Documents and (B) any documents (other than the Definitive Documents) necessary
to implement the Transaction, and (ii) any third party creditors and contract
counterparties (in each case unaffiliated with the Partnership) as may be
necessary or appropriate under the circumstances in furtherance of the
Transaction; provided that such documents referred to in clause (i)(B) above
shall contain provisions that are consistent with the Transaction Term Sheet
and, to the extent any provisions of such documents are not addressed by the
Transaction Term Sheet and directly impact the Consenting Noteholders, such
provisions shall be reasonably satisfactory to the Required Consenting
Noteholders;

 

e.

in the case of the Partnership, obtain any and all required governmental,
regulatory and third-party approvals for the Transaction;

 

f.

not directly or indirectly (i) seek, solicit, support, encourage, propose,
assist, consent to, or participate in any discussions regarding the negotiation
or formulation of any proposal, offer, dissolution, winding up, liquidation,
reorganization, recapitalization, assignment for the benefit of creditors,
merger, consolidation, business combination, joint venture, partnership, sale of
assets, or restructuring of the Partnership other than the Transaction (each, an
“Alternative Proposal”), (ii) publicly announce its intention not to pursue the
Transaction or (iii) take any other action that is inconsistent with, or that
would reasonably be expected to prevent, interfere with or delay the proposal,
solicitation, confirmation, or consummation of the Transaction;

 

g.

take no actions inconsistent with this Agreement or the Transaction Term Sheet;
and

 

h.

in the case of the Partnership, provide Stroock & Stroock & Lavan LLP, counsel
to the Required Consenting Noteholders (“Stroock”), and the other advisors to
the Consenting Noteholders with reasonable access to management-level employees

4

 

 

--------------------------------------------------------------------------------

 

 

of the Partnership upon reasonable notice and keep the Consenting Noteholders
and their advisors reasonably apprised of any material developments regarding
the Partnership’s business operations, condition, assets, liabilities or
finances. 

2.Commitment of Consenting Noteholders.  

Commencing on the TSA Effective Date, and for so long as the Termination Date
has not occurred, each Consenting Noteholder (severally and not jointly) agrees
to:

 

a.

support the Transaction as contemplated under this Agreement and the Transaction
Term Sheet;

 

b.

implement and consummate the Transaction in a timely manner and take any and all
commercially reasonable and appropriate actions in furtherance of the
Transaction as contemplated under this Agreement and the Transaction Term Sheet;
provided, however, that such actions shall be limited to review and negotiation
of the applicable Definitive Documents and execution of the same (to the extent
any of the Definitive Documents requires execution thereof by such Consenting
Noteholder to implement and consummate the Transaction); provided further that
no Consenting Noteholder shall be obligated to consummate the Exchange Offer or
any other part of the Transaction unless and until all of the conditions to the
effectiveness of the Transaction (including the Exchange Offer) set forth in the
Transaction Term Sheet and the Offering Memorandum have been waived with the
prior written consent of the Required Consenting Noteholders or satisfied or
will be satisfied or waived contemporaneously with the closing of the
Transaction;

 

c.

tender all of its Notes into the Exchange Offer (other than Notes tendered into
the Reserves Tender Offer in accordance with the terms thereof) prior to the
early tender time with respect to the Exchange Offer (provided, that such
Consenting Noteholder may withdraw its Notes from the Exchange Offer prior to
such early tender time in order to effect a Transfer (as defined below) of such
Notes in compliance with Section 6), and not take any action or commence any
proceeding to oppose, or seek any modification of, the Exchange Offer and the
Definitive Documents, and not exercise or seek to exercise any rights (including
rights of acceleration or payment) or remedies or assert or bring any claims
under or with respect to the Notes or the Notes Indenture against the
Partnership that is, in any such case, inconsistent with this Agreement or the
Transaction Term Sheet;

 

d.

not withdraw or revoke its tender, consent or vote with respect to any tender
offer, consent solicitation or exchange offer, including the Exchange Offer,
except as otherwise expressly permitted pursuant to this Agreement;

 

e.

negotiate in good faith with the Partnership and, as necessary, the other
Transaction Parties, (i) the Definitive Documents (each of which shall be
consistent with this Agreement and the Transaction Term Sheet, and otherwise in

5

 

 

--------------------------------------------------------------------------------

 

 

form and substance acceptable to the Partnership and the Required Consenting
Noteholders) (it being understood and agreed that any terms therefor contained
in the Transaction Term Sheet shall be deemed to be acceptable) and (ii) any
definitive documents (other than the Definitive Documents) necessary to
implement the Transaction, which documents covered by this clause (ii) shall
contain provisions that are consistent with the Transaction Term Sheet and, to
the extent any provisions of such documents are not addressed by the Transaction
Term Sheet and directly impact the Consenting Noteholders, such provisions shall
be reasonably satisfactory to the Required Consenting Noteholders; and  

 

f.

not directly or indirectly (i) seek, solicit, support, propose, assist,
encourage, or tender any of its Note Claims held in any applicable capacity for,
consent to, or participate in any discussions regarding the negotiation or
formulation of any Alternative Proposal, (ii) publicly announce its intention
not to pursue the Transaction or (iii) take any other action that is
inconsistent with, or that would reasonably be expected to prevent, interfere
with or delay the proposal, solicitation, confirmation, or consummation of the
Transaction; provided that nothing contained herein shall prevent the Consenting
Noteholders from discussing in the ordinary course the Notes Indenture, related
documents, or matters related thereto with the Indenture Trustee, other
Noteholders, or any of their respective advisors;

provided that anything in this Section 2 or elsewhere in this Agreement to the
contrary notwithstanding, (x) no Consenting Noteholder shall be required to
incur, or agree to any commitments, undertakings, concessions, indemnities or
other arrangements that could result in its incurrence of, material expenses,
liabilities or other obligations (provided, that this clause (x) is not intended
to include any internal expenses incurred by a Consenting Noteholder in
connection with obtaining any internal approvals or consents to authorize such
Consenting Noteholder to execute and deliver this Agreement or to perform its
obligations hereunder), (y) this Agreement and all communications and
negotiations among the Transaction Parties with respect hereto or any of the
transactions contemplated hereunder are without waiver or prejudice to such
Parties’ rights and remedies and the Parties hereby expressly reserve all
claims, defenses and positions that they may have with respect to each other,
and (z) no Party shall be limited in its right to appear and participate as a
party in interest in any matter to be adjudicated in any case under chapter 11
of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended,
the “Bankruptcy Code”) (or otherwise), concerning the Partnership or in any
foreclosure or similar proceeding.  

 

3.

Forbearance.

The Parties hereby acknowledge and agree that this Agreement does not, and is
not intended to, terminate, supersede, amend, modify or otherwise alter the
Forbearance Agreement.  The Parties hereby further acknowledge and agree that
all of the terms, conditions and provisions of the Forbearance Agreement are and
shall remain in full force and effect until terminated in accordance with the
terms thereof; provided, however, that the Parties shall be permitted to
terminate the Forbearance Agreement upon the Termination Date.  The Parties
hereby confirm

6

 

 

--------------------------------------------------------------------------------

 

and reaffirm the Forbearance Agreement and all of their obligations under the
Forbearance Agreement.  

 

4.

Representations and Warranties.

 

a.

Representations and Warranties of Consenting Noteholders.  Each Consenting
Noteholder identified on the signature pages hereto as a holder of Notes,
represents and warrants on a several (but not joint) basis to the Partnership,
that the following are true, correct, and complete as of the TSA Effective Date
(or such later date on which a Consenting Noteholder becomes a party to this
Agreement by executing and delivering a Joinder Agreement (as defined below)):

 

i.

Organization; Authority.  Such Consenting Noteholder, if an entity, is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation or incorporation.  Such Consenting Noteholder has all
requisite power and authority to (and if such Consenting Noteholder is an
entity, all necessary action on such Consenting Noteholder’s part has been taken
to authorize it to) execute and deliver this Agreement and to carry out the
transactions contemplated by, and perform its obligations under, this Agreement.

 

ii.

Binding Obligation. This Agreement constitutes the legally valid and binding
obligation of such Consenting Noteholder, enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

iii.

No Other Representations; No Reliance.  Except for (a) the representations and
warranties made by the Partnership in this Agreement and (b) the good faith
statements and representations made by the Partnership in materials provided to
the Consenting Noteholders in connection with negotiation of the Transaction, no
party has made to such Consenting Noteholder any express or implied
representation or warranty with respect to the Partnership or their respective
businesses, operations, assets, liabilities, conditions (financial or otherwise)
or prospects, and such Consenting Noteholder hereby disclaims any such other
representations or warranties. Subject to the foregoing exceptions, such
Consenting Noteholder is not relying upon any warranty or representation by, or
information from, the Partnership of any sort, oral or written.  In particular,
and without limiting the generality of the foregoing, such Consenting Noteholder
acknowledges that no representation and warranty is made hereunder with respect
to any financial projection.

 

iv.

Ownership; Control.  Such Consenting Noteholder (A) either (i) is the sole
beneficial owner of the principal amount of Notes and, as applicable, other

7

 

 

--------------------------------------------------------------------------------

 

 

interests in the Partnership set forth on its signature page hereto, or (ii) has
sole investment or voting discretion with respect to the principal amount of
such Notes and, if applicable, other interests in the Partnership set forth on
its signature page and has the power and authority to bind the beneficial
owner(s) of such Notes and, if applicable, other interests in the Partnership to
the terms of this Agreement as such terms relate to the Notes and, if
applicable, such other interests and (B) has full power and authority to act on
behalf of, vote, and consent to matters concerning such Notes and, if
applicable, other interests in the Partnership set forth on its signature page
and to dispose of, exchange, assign, and transfer such Notes and, if applicable,
such other interests in the Partnership, including the power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.  

 

v.

No Transfers.  Such Consenting Noteholder has made no prior assignment, sale,
participation, grant, conveyance, pledge, or other transfer of, and has not
entered into any other agreement to assign, sell, participate, grant, convey,
pledge, or otherwise transfer, in whole or in part, any portion of its right,
title, or interests in any Notes or, if applicable, such other interests in the
Partnership, each as set forth on its signature page, that conflict with the
representations and warranties of such Consenting Noteholder herein or would
render such Consenting Noteholder otherwise unable to comply with this Agreement
and perform its obligations hereunder.

 

vi.

Knowledge and Experience, Certification.  Such Consenting Noteholder (A) has the
requisite knowledge and experience in financial and business matters of the type
contemplated by this Agreement such that it is capable of evaluating the merits
and risks of entering into this Agreement and of making an informed investment
decision, and has conducted an independent review and analysis of the business
and affairs of the Partnership that it considers sufficient and reasonable for
purposes of entering into this Agreement and (B) certifies that it is (x) a
“qualified institutional buyer,” or QIB, as that term is defined in Rule 144A
under the Securities Act of 1933, as amended (together with the rules and
regulations promulgated thereunder, the “Securities Act”), (y) an institutional
“accredited investor” as that term is defined in Rule 501(a)(1), (2), (3), (4),
or (7) under the Securities Act or (z) for a holder located outside the U.S., a
“non U.S. person” as defined in Regulation S under the Securities Act.

 

vii.

No Restrictions.  The execution, delivery and performance by such Consenting
Noteholder of this Agreement does not, and will not, (A) violate any provision
of law, rule or regulation applicable to it or its charter or bylaws (or other
similar governing documents) for it; (B) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation

8

 

 

--------------------------------------------------------------------------------

 

 

to which it is a party; (C) result in the creation of any lien or other
encumbrance on any of its Notes or Note Claims (except for any lien or
encumbrance created by this Agreement); or (D) require any registration or
filing with, consent or approval of, or notice to, or other action of, with or
by, any federal, state or governmental authority, regulatory body or commission,
except such filings as may be necessary or required under the Securities Act,
the Securities Exchange Act of 1934, as amended, or any rule or regulation
promulgated thereunder (the “Exchange Act”) or any “blue sky” laws. 

 

viii.

No Fiduciary Restriction.  Such Consenting Noteholder is not aware of the
occurrence of any event that, due to any fiduciary or similar duty to any other
person, would prevent it from taking any action required of it under this
Agreement.

It is understood and agreed that the representations and warranties made herein
by a Consenting Noteholder that is an investment manager of a beneficial owner
of Notes or other interest in the Partnership are made with respect to, and on
behalf of, such beneficial owner and not such investment manager, and, if
applicable, are made severally (and not jointly) with respect to the investment
funds, accounts and other investment vehicles managed by such investment
manager.

 

b.

Representations and Warranties of the Partnership and FEGP.  The Partnership
and, as applicable, FEGP represent and warrant (jointly and severally) to each
Consenting Noteholder that the following are true, correct, and complete as of
the TSA Effective Date:

 

i.

Indebtedness. As of May 17, 2016, the aggregate outstanding indebtedness
(excluding any fees, costs, expenses and indemnities that may be owed by the
applicable obligors) (x) under the Credit Agreement is $656.8 million, comprised
of $352.5 million of borrowings under the revolving credit facility, $297.8
million of principal amount of term loans, and $6.5 million in letters of
credit, (y) under the Notes Indenture is $600 million in principal amount of
Notes and approximately $36.0 million of accrued and unpaid interest on the
Notes, and (z) under the A/R Securitization is $20.0 million, and such amounts
(together with accrued interest and fees thereon) are outstanding and justly and
truly owing by the Partnership without defense, offset or counterclaim.

 

ii.

Financial Condition.  The financial condition of the Partnership has not
materially and adversely changed from that set forth in the Form 10-K for the
year ended December 31, 2015.

 

iii.

Organization; Authority.  Each of FEGP and the Partnership are duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation.  Each of FEGP and the Partnership have all requisite
power and authority to, and all necessary

9

 

 

--------------------------------------------------------------------------------

 

 

action on each Party’s part has been taken to authorize it to, execute and
deliver this Agreement and to carry out the transactions contemplated by, and
perform its obligations under, this Agreement. 

 

iv.

Binding Obligation.  This Agreement is the legally valid and binding obligation
of each of the Partnership and FEGP and is enforceable against each of the
Partnership and FEGP in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, or other similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 

v.

Governmental Consents.  Except as expressly provided in this Agreement, the
execution, delivery, and performance by the Partnership and FEGP of this
Agreement do not and shall not require any registration or filing with, consent
or approval of, or notice to, or other action to, with or by, any federal,
state, or other governmental authority or regulatory body other than filings to
be made with the Securities and Exchange Commission (the “SEC”).

 

vi.

Review; Fiduciary Duties.  Each of the Partnership and FEGP acknowledges that it
has reviewed this Agreement and has decided to enter into this Agreement on the
terms and conditions set forth in the exercise of its duties under applicable
law and/or its governing documents to act in the best interests of the
Partnership. Each of the Partnership and FEGP is not aware of the occurrence of
any event that, due to any fiduciary or similar duty to any other entity or
person, would prevent it from executing and delivering this Agreement or any of
the Definitive Documents, consummating the transactions contemplated hereby or
thereby and/or performing its obligations hereunder or thereunder.

 

vii.

No Restrictions. The execution and delivery of this Agreement by the Partnership
and FEGP, the performance by the Partnership and FEGP of their respective
obligations hereunder, and the consummation by the Partnership and FEGP of the
Transaction does not, and will not, violate any provision of law, rule,
regulation, judgment, order or decree applicable to the Partnership or FEGP or
their respective certificates of incorporation, certificates of partnership,
certifications of formation, bylaws, partnership agreements, limited liability
company agreements or other similar governing documents.

 

viii.

No Conflicting Agreements. Neither the Partnership nor any of its agents,
representatives or advisors is party to any agreements or understandings with
any third party related to any Alternative Proposal and there are no pending
agreements (oral or written), understandings, negotiations or discussions with
respect to any Alternative Proposal.

10

 

 

--------------------------------------------------------------------------------

 

 

ix.

SEC Filings.  FELP has filed with or furnished to the SEC, on a timely basis,
all forms, reports, statements, certifications, schedules, and other documents
required to be filed with the SEC or furnished to the SEC by FELP since January
1, 2015, under the Securities Act or the Exchange Act (all such forms, reports,
statements, certifications, schedules, and other documents filed, together with
any documents so filed or furnished during such period on a voluntary basis, as
the same may have been amended since their filing, collectively, the “SEC
Filings”).  As of their respective dates, the SEC Filings (as amended, if
applicable) complied in all material respects with the applicable requirements
of the Securities Act or the Exchange Act, as the case may be, each as in effect
on the date so filed or furnished.  At the time filed with or furnished to the
SEC (or if amended prior to the date hereof, as of the date of such amendment),
none of the SEC Filings (as amended, if applicable) contained any untrue
statement of a material fact or omitted a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of FELP included in the SEC Filings (including the related notes and
schedules thereto) present fairly, in all material respects, the financial
position and results of operations and cash flows of FELP and its consolidated
subsidiaries as of the dates and for the periods reflected therein, all in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods indicated,
subject, in the case of financial statements other than FELP’s audited annual
financial statements, to the absence of footnotes, which, if presented, would
not contain disclosures that differ materially from those included in the
audited annual financial statements and to year-end adjustments, the effect of
which will not, individually or in the aggregate, be materially adverse to FELP
and its consolidated subsidiaries.  As of the date of this Agreement, there are
no outstanding unresolved comments received from the staff of the SEC with
respect to the SEC Filings.  As of the date of this Agreement, none of the SEC
Filings is the subject of ongoing SEC review or investigation. 

 

x.

Capitalization.  All of the outstanding equity, ownership and profits interests
of FELP were duly authorized for issuance and validly issued, fully paid, and
non-assessable.  Except as to be issued pursuant to the Transaction and except
as disclosed on the SEC Filings, there are no existing options, warrants, calls,
rights or contracts of any character to which FELP is a party requiring, and
there are no securities of FELP outstanding which upon conversion, exercise or
exchange would require, the issuance of any equity, ownership and profits
interests of FELP or other securities convertible into, exercisable or
exchangeable for or evidencing the right to subscribe for any equity, ownership
and profits interests of FELP.

11

 

 

--------------------------------------------------------------------------------

 

 

xi.

Other Agreements.  The management services agreement between FEGP and Murray
American Coal, Inc. is in full force and effect and no notice of breach or
termination has been received by FEGP, nor are the Partnership or FEGP aware of
any reason for any such notice. 

 

5.

Covenants of the Parties.

 

a.

Subject to the terms and conditions hereof, commencing on the TSA Effective Date
and for so long as the Termination Date has not occurred, and unless compliance
is waived in writing by the Required Consenting Noteholders, the Partnership
and, as applicable, FEGP agree as follows (such agreements to be in addition to,
and not in lieu of, the agreements of the Partnership set forth in Section 1 or
elsewhere in this Agreement):

 

i.

each of the Partnership and FEGP shall use its commercially reasonable efforts
to (A) complete and satisfy the conditions necessary to consummate the
Transaction as contemplated under this Agreement, the Transaction Term Sheet and
the Definitive Documents (including the Offering Memorandum) within the
timeframes contemplated under Section 7 herein or otherwise set forth in the
Transaction Term Sheet; (B) take any and all necessary and appropriate actions
in furtherance of the Transaction as contemplated under the Transaction Term
Sheet; and (C) obtain, file, submit or register any and all required
governmental, regulatory and/or third-party filings, approvals, registrations or
notices that are necessary or advisable to implement and consummate the
Transaction; provided, however, that the Partnership shall not accept tenders of
Notes or consummate the Exchange Offer unless and until all of the conditions to
the effectiveness of the Transaction (including the Exchange Offer) set forth in
the Transaction Term Sheet and the Offering Memorandum have been waived with the
prior written consent of the Required Consenting Noteholders or satisfied or
will be satisfied or waived contemporaneously with the closing of the
Transaction;

 

ii.

the Partnership shall cooperate fully with the Consenting Noteholders and their
respective advisors and shall promptly provide updates to such parties (and
promptly respond to any written or oral requests) regarding (A) any potential
bankruptcy proceeding to be commenced by the Partnership (including but not
limited to issues related to valuation of the Partnership or its assets, asset
disposition, bankruptcy-related costs and expenses and creditor recoveries);
(B) any contingency planning or any other material actions to be taken by or
agreements to be entered into by the Partnership; and (C) any discussions or
negotiations regarding any of the foregoing;

12

 

 

--------------------------------------------------------------------------------

 

 

iii.

subject to its duties under its organizational documents and applicable law,
each of the Partnership and FEGP shall take no actions inconsistent with this
Agreement, the Forbearance Agreement or the Transaction Term Sheet;  

 

iv.

the Partnership shall not, directly or indirectly, purchase or acquire any
indebtedness, debt securities or equity securities of any person or entity;

 

v.

each of the Partnership and FEGP shall not investigate, seek discovery, prepare
or commence a legal proceeding that challenges the validity, enforceability or
priority of the Notes or the Notes Indenture, the Transaction, the Opinion or
this Agreement;

 

vi.

the Partnership shall not make any modifications or waivers with respect to the
terms and conditions of the Exchange Offer or any other part of the Transaction
or enter into any agreements or documents (or amend or modify any documents)
that relate to the Transaction that are not consistent with this Agreement or
the Transaction Term Sheet;

 

vii.

the Partnership shall not increase in any manner the compensation or benefits
(including severance) of any director, officer or employee of the Partnership in
an amount that exceeds $500,000 for any individual director, officer or
employee; provided, however, that this Section 5(a)(vii) shall not apply with
respect to any chief financial officer; and

 

viii.

if the Partnership receives an unsolicited proposal or expression of interest
with respect to an Alternative Proposal, the Partnership shall, within 24 hours
of the receipt of such proposal or expression of interest, notify Stroock and
the other advisors to the Consenting Noteholders of the receipt thereof, with
such notice to include the material terms thereof, including the identity of the
person, entity or group of persons or entities involved. Notwithstanding the
receipt of such unsolicited proposal or expression of interest, the Partnership
acknowledges and agrees that it is, and will continue to be, bound by its
obligations set forth in Section 1(f) hereof, subject to its duties under
applicable law and/or its governing documents to act in the best interests of
the Partnership.

All of the covenants contained in this Section 5(a) and all of the other
covenants made by the Partnership in this Agreement, are independent of and in
addition to the covenants of the Partnership in the Notes Indenture and the
Forbearance Agreement.  For the avoidance of doubt, compliance by the
Partnership with the covenants set forth in this Section 5(a) shall not be
deemed compliance with any separate covenant contained in the Notes Indenture or
the Forbearance Agreement, even if such covenant in the Notes Indenture or the
Forbearance Agreement covers the same or similar actions or matters that are
covered by the covenants in this Agreement.

13

 

 

--------------------------------------------------------------------------------

 

 

b.

Subject to the terms and conditions hereof, commencing on the TSA Effective Date
and for so long as the Termination Date has not occurred, and unless compliance
is waived in writing by the Partnership, each Consenting Noteholder (severally
and not jointly) agrees as follows (subject to the proviso at the end of Section
2 hereof): 

 

i.

it shall use its commercially reasonable efforts to (A) support, complete, and
satisfy the conditions necessary to consummate the Transaction as contemplated
under this Agreement and the Transaction Term Sheet within the timeframes
contemplated under Section 7 or otherwise set forth in the Transaction Term
Sheet; (B) take any and all necessary and appropriate actions in furtherance of
the Transaction as contemplated under the Transaction Term Sheet; and (C) to the
extent required by such Consenting Noteholder, obtain, file, submit or register
any and all required regulatory and/or third-party filings, approvals,
registrations or notices that are necessary or advisable to implement and
consummate the Transaction; provided, however, that no Consenting Noteholder
shall be obligated to consummate the Exchange Offer or any other part of the
Transaction unless and until all of the conditions to the effectiveness of the
Exchange Offer set forth in the Offering Memorandum have been waived with the
prior written consent of the Required Consenting Noteholders or satisfied or
will be satisfied or waived contemporaneously with the closing of the
Transaction;

 

ii.

it shall take no actions inconsistent with this Agreement or the Transaction
Term Sheet; and

 

iii.

it shall execute and deliver the Definitive Documents to which it is to be a
party and perform its obligations thereunder.

 

c.

On or before May 20, 2016, the Partnership and the Required Consenting
Noteholders shall have agreed on the forms of “Description of Notes” and
“Warrant Certificate” referenced in the Transaction Term Sheet.  Failure to
comply with this covenant shall constitute a material breach by the Partnership
of this covenant and the Partnership waives any notice provisions with respect
to breach of this covenant.  

 

6.

Transfer of Notes or Other Interests in the Partnership.

Commencing on the TSA Effective Date and until and unless the Termination Date
has occurred, no Consenting Noteholder shall assign or otherwise transfer
(“Transfer”) any Notes, Note Claims or other interests in the Partnership, and
any purported Transfer of Notes, Note Claims or other interests in the
Partnership shall be null and void and without effect, unless the transferee is
a Party to this Agreement or has executed a joinder agreement, the form of which
is attached hereto as Exhibit B (a “Joinder Agreement”), prior to the time any
such Transfer is effective and delivered a copy thereof to the Partnership and
Stroock in accordance with the

14

 

 

--------------------------------------------------------------------------------

 

notice provisions set forth herein, in which event (x) the transferee shall be
deemed to be a Consenting Noteholder hereunder to the extent of such transferred
Notes, Note Claims or interests in the Partnership (and all claims or interests
it already may hold against or in the Partnership prior to such Transfer) and
(y) the transferor Consenting Noteholder shall be deemed to relinquish its
rights, and be released from its obligations, under this Agreement to the extent
of such transferred Notes, Note Claims or interests in the Partnership as of the
date of such Transfer; provided however that such Transfer shall not relieve
such transferor Consenting Noteholder of any breach or non-performance of its
obligations hereunder prior to the date of such Transfer.  Notwithstanding the
foregoing, the restrictions on Transfer set forth in this Section 6 shall not
apply to the grant of any liens or encumbrances on any claims or interests in
favor of a bank or broker-dealer holding custody of such claims or interests in
the ordinary course of business and which lien or encumbrance is released upon
the Transfer of such claims or interests. Any Transfer that does not comply with
the foregoing shall be deemed void ab initio and each Party hereto shall have
the right to enforce the voiding of such Transfer.  Any Consenting Noteholder
that effectuates a Transfer in compliance with the terms hereof shall have no
liability under this Agreement arising from or related to the failure of the
transferee to comply with the terms of this Agreement.  This Agreement shall in
no way be construed to preclude any Consenting Noteholder from acquiring
additional Notes or other claims against or interests in the Partnership;
provided that any such additional Notes or other interests in the Partnership
shall, upon acquisition, automatically be deemed to be subject to all the terms
of this Agreement.

Notwithstanding anything to the contrary set forth in this Section 6, (i) the
foregoing provisions shall not preclude any Consenting Noteholder from settling
or delivering any Notes, Note Claims or other interests in the Partnership to
settle any confirmed transaction pending as of the date of such Consenting
Noteholder’s entry into this Agreement (subject to compliance with applicable
securities laws and it being understood that such Note Claims or other interests
in the Partnership so acquired and held shall be subject to the terms of this
Agreement), (ii) a Qualified Marketmaker (as defined below) that acquires any
Notes, Note Claims or other interests in the Partnership from a Consenting
Noteholder with the purpose and intent of acting as a Qualified Marketmaker for
such Notes, Note Claims or other interests in the Partnership shall not be
required to execute and deliver a Joinder Agreement or otherwise agree to be
bound by the terms and conditions set forth in this Agreement if such Qualified
Marketmaker transfers such Notes, Note Claims or other interests in the
Partnership (by purchase, sale, assignment, participation, or otherwise) within
ten (10) business days of its acquisition to a Consenting Noteholder or a
transferee that executes and delivers a Joinder Agreement in accordance with the
terms set forth in the immediately preceding paragraph no later than two (2)
business days after consummation of the Transfer (provided that, in the event
the Consenting Noteholders are required to fulfill any duty or obligation under
this Agreement while such Notes, Note Claims or other interests in the
Partnership are held by the Qualified Marketmaker, the applicable Consenting
Noteholder shall cause the Qualified Marketmaker to be bound by and subject to
this Agreement as if such Qualified Marketmaker was a Consenting Noteholder
while such Notes, Note Claims or other interests in the Partnership are held by
the Qualified Marketmaker (but only with respect to such Notes, Note Claims or
other interests in the Partnership) (it being understood that a Consenting
Noteholder shall not be required to fulfill its obligation to tender its Notes
into the Exchange Offer until immediately prior to the expiration of the early
tender time

15

 

 

--------------------------------------------------------------------------------

 

thereof)), and (iii) to the extent any Party is acting solely in its capacity as
a Qualified Marketmaker, it may Transfer any ownership interests in the Notes,
Note Claims or other interests in the Partnership that it acquires from a
Noteholder that is not or has not been a Consenting Noteholder to a transferee
that is not a Consenting Noteholder at the time of such Transfer without the
requirement that the transferee be or become a signatory to this Agreement or
execute a Joinder Agreement.

As used herein, “Qualified Marketmaker” means an entity that (a) holds itself
out to the public or the applicable private markets as standing ready in the
ordinary course of business to purchase from customers and sell to customers
claims against the Partnership (or enter with customers into long and short
positions in claims against the Partnership), in its capacity as a dealer or
market maker in claims against the Partnership and (b) is, in fact, regularly in
the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

 

7.

Termination.

This Agreement shall terminate automatically upon the consummation of the
Transaction and shall also terminate (a) at any time by the mutual written
consent of the Partnership and the Required Consenting Noteholders, (b)
automatically upon the occurrence of any of the events set forth in any of
clauses (i) – (v) of this Section 7, (c) automatically, three (3) business days
after the occurrence of any of the events set forth in any of clauses (vi) –
(viii) of this Section 7, unless waived or otherwise agreed to in writing by the
Required Consenting Noteholders, (d) by the Required Consenting Noteholders upon
three (3) business days’ written notice delivered to the Partnership in
accordance herewith of the occurrence of any of the events set forth in any of
clauses (ix) – (xiii) of this Section 7, and (e) by the Partnership upon three
(3) business days’ written notice delivered to the Consenting Noteholders in
accordance herewith of the occurrence of any of the events set forth in any of
clauses (ix) or (xii) of this Section 7 (each of the following events, a
“Termination Event”):

 

Automatic Termination – Immediate.

 

i.

the Partnership (x) consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or similar
official) of the Partnership or any substantial part of the property of the
Partnership, (y) seeks any arrangement, adjustment, protection, or relief of its
debts, or (z) makes a general assignment for the benefit of its creditors;

 

ii.

the Partnership commences a voluntary case filed under the Bankruptcy Code;

 

iii.

the Partnership fails to consummate the Transaction on or before July 15, 2016;

 

iv.

the Forbearance Agreement is terminated or is otherwise no longer in effect;

16

 

 

--------------------------------------------------------------------------------

 

 

v.

the commencement of an involuntary case against the Partnership under the
Bankruptcy Code; 

Automatic Termination – After Three Business Days.

 

vi.

the Partnership takes any action in any manner to repudiate or assert a defense
to any of its obligations under the Notes or the Notes Indenture, this Agreement
or the Opinion, or related to the Change of Control and Redemption Suit;

 

vii.

the Partnership proposes or supports an Alternative Proposal, publicly announces
its intention to pursue an Alternative Proposal, or otherwise breaches its
obligations under Section 1(f);

 

viii.

(x) the forbearance agreement dated January 27, 2016 (as amended, extended or
otherwise modified from time to time, the “A/R Securitization Forbearance
Agreement”) with certain lenders in respect of the A/R Securitization is
terminated or is otherwise no longer in effect, (y) the Lender Support Agreement
terminates or is otherwise no longer in effect or (z) the A/R Securitization
Forbearance Agreement or the Lender Support Agreement is amended, supplemented
or otherwise modified in any respect (other than any extension of any stated
date by which the “Forbearance Termination Date” (in the case of the A/R
Securitization Forbearance Agreement) or the “Termination Date” (in the case of
the Lender Support Agreement) is to occur) in any manner that is adverse to the
holders of the Notes without the prior written consent of the Requisite
Consenting Noteholders;

Termination Upon Three Business Days’ Notice.

 

ix.

if any condition to closing of the Exchange Offer becomes incapable of being
satisfied on or before July 15, 2016; provided, that in no case shall the
Partnership or the Required Consenting Noteholders be entitled to terminate this
Agreement pursuant to this Section 7(ix) if such Party’s failure to comply with
this Agreement was the primary reason that such condition became incapable of
being satisfied on or before July 15, 2016;

 

x.

[Intentionally omitted];

 

xi.

(x) any of (A) the Definitive Documents are inconsistent with the terms and
conditions set forth in the Transaction Term Sheet or this Agreement or are
otherwise not in form and substance acceptable to the Required Consenting
Noteholders or (B) the definitive documents (other than the Definitive
Documents) in respect of the Transaction are inconsistent with the terms and
conditions set forth in the Transaction Term Sheet or this Agreement or, to the
extent any provisions of such documents are not addressed by the Transaction
Term Sheet and directly impact the Consenting Noteholders, such provisions

17

 

 

--------------------------------------------------------------------------------

 

 

are not reasonably satisfactory to the Required Consenting Noteholders or
(y) any of the terms or conditions of any of the Definitive Documents is waived,
amended, supplemented or otherwise modified without the prior written consent of
the Required Consenting Noteholders; 

 

xii.

any court of competent jurisdiction or other competent governmental or
regulatory authority issuing a final, nonappealable order making illegal or
otherwise restricting, preventing, or prohibiting the Transaction in a material
way or requiring the Partnership to take actions (or refrain from taking
actions) that are inconsistent in any material respect with this Agreement or
the Transaction Term Sheet; provided, that in no case shall the Partnership or
the Required Consenting Noteholders be entitled to terminate this Agreement
pursuant to this Section 7(xii) if (A) such Party’s failure to comply with this
Agreement was the primary reason that such order was entered or such
restriction, prevention, or prohibition imposed or (B) such Party requested or
commenced the action that led to such order; and

 

xiii.

any material breach by the Partnership of any of its representations or
warranties set forth in this Agreement or any of its covenants or other
obligations under this Agreement (except to the extent any such breach is
covered by any of the other Termination Events set forth in this Section 7),
including any modifications or amendments to the Transaction Term Sheet that are
not made in accordance with the terms hereof, or any agreement governing the
Transaction or failure by the Partnership to satisfy the terms and conditions of
the Transaction Term Sheet in any material respect; provided, however, that any
termination notice delivered on account of this Section 7(xiii) shall be of no
force and effect if such breach has been cured within three (3) business days of
the delivery of such notice.

The date on which this Agreement terminates shall be referred to as the
“Termination Date” and the provisions of this Agreement and the Transaction Term
Sheet shall terminate on the Termination Date, except as otherwise provided in
this Agreement, unless, prior to the Termination Date, the Termination Event is
waived, amended or modified in writing on the terms set forth in this Section
7.  

Upon the Termination Date, (i) this Agreement shall forthwith become void and of
no further force or effect, (ii) each Party shall (except as otherwise expressly
provided in this Agreement) be immediately released from its commitments,
obligations, undertakings, and agreements under or related to this Agreement,
(iii) there shall be no liability or obligation on the part of any Party under
this Agreement, (iv) each Party shall have all the rights and remedies that it
would have had and shall be entitled to take all actions that it would have been
entitled to take had it not entered into this Agreement and no such rights or
remedies shall be deemed waived pursuant to a claim of laches, estoppel or
otherwise, and (v) except in the case where the termination of this Agreement
occurs upon the consummation of the Transaction, the Partnership shall promptly
withdraw, and shall not consummate, the Exchange Offer; provided, that in no
event shall any such termination relieve a Party from (A) liability for its
breach or non-

18

 

 

--------------------------------------------------------------------------------

 

performance of its obligations hereunder prior to the Termination Date and (B)
obligations under this Agreement which by their terms expressly survive
termination of this Agreement.  In addition, during the continuation of any
3-business day period referred to in the first paragraph of this Section 7, the
Partnership shall not consummate the Exchange Offer and shall only be permitted
to consummate the Exchange Offer if this Agreement is not terminated upon the
expiration of such 3-business day period (or earlier), subject to the
satisfaction of all of the conditions to the effectiveness of the Transaction
(including the Exchange Offer) set forth in the Transaction Term Sheet and the
Offering Memorandum.

 

8.

Specific Performance.

It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief, including attorneys’ fees and costs, as a remedy of any
such breach without the necessity of proving the inadequacy of money damages as
a remedy, in addition to any other remedy to which such non-breaching Party may
be entitled at law or in equity; provided, however, that each Party agrees to
waive any requirement for the securing or posting of a bond in connection with
such remedy.

 

9.

Relationship Among Parties.

Notwithstanding anything herein to the contrary, the duties and obligations of
the Parties under this Agreement shall be several and not joint.  It is
understood and agreed that any Consenting Noteholder may trade in the Notes and
the Note Claims or other debt or equity securities of the Partnership without
the consent of any other Party, subject to applicable securities laws and
Section 5 hereof.  No Party hereto shall have any responsibility with respect to
the Transfer of any of the Notes or Note Claims by any other entity by virtue of
this Agreement.  No prior history, pattern or practice of sharing confidences
among or between the Parties shall in any way affect or negate this
understanding and agreement. No Consenting Noteholder shall, as a result of its
entering into and performing its obligations under this Agreement, be deemed to
be part of a “group” (as that term is used in Section 13(d) of the Exchange Act)
with any other Party.  For the avoidance of doubt, no action taken by a
Consenting Noteholder pursuant to this Agreement shall be deemed to constitute
or to create a presumption by any of the Parties that the Consenting Noteholders
are in any way acting in concert or as such a “group.”  The execution of this
Agreement by any Consenting Noteholder shall not create, or be deemed to create,
any fiduciary or other duties (actual or implied) to any other Consenting
Noteholder other than non-fiduciary duties as expressly set forth in this
Agreement.

 

10.

Entire Agreement; Prior Negotiations.

This Agreement, including the Transaction Term Sheet, constitutes the entire
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior agreements (oral or written), negotiations, and documents
between and among the Parties (and their respective advisors) with respect to
the subject matter hereof, except for (a) the Forbearance Agreement and (b) any
confidentiality agreements heretofore executed between or among any of the
Parties, which shall continue in full force and effect.

19

 

 

--------------------------------------------------------------------------------

 

 

11.

Conflicts. 

In the event of any conflict among the terms and provisions of (i) the
Transaction Term Sheet and (ii) this Agreement, the terms and provisions of the
Transaction Term Sheet shall control. Notwithstanding the foregoing, nothing
contained in this Section 11 shall affect, in any way, the requirements set
forth herein for the amendment of this Agreement.

 

12.

Survival.

Notwithstanding the termination of this Agreement pursuant to Section 7 hereof,
the acknowledgements, agreements and obligations of the Parties in this Section
12, and Sections 8, 9, 13, 16, 17, 18, 21, 22, 24, 25, 27, 28, 29, 30 and 32
hereof (and any defined terms used in any such Sections), and the proviso in the
last paragraph of Section 7, shall survive such termination and shall continue
in full force and effect in accordance with the terms hereof.

 

13.

Amendments and Waivers.

Except as otherwise provided herein, this Agreement (including the Transaction
Term Sheet) may not be modified, amended, supplemented or waived without the
prior written consent of the Partnership and the Required Consenting
Noteholders.  As used in this Agreement, “Required Consenting Noteholders” means
(x) at least two of the Consenting Noteholders and (y) Consenting Noteholders
holding more than 66 2/3% in aggregate outstanding principal amount of the Notes
that are held by all Consenting Noteholders (excluding any Consenting
Noteholders who may be affiliates of the Partnership) as of the date of
determination.  No course of dealing between or among the Parties shall be
deemed effective to modify, amend, or discharge any part of this Agreement or
any rights or obligations of any such Party or such holder under or by reason of
this Agreement. In determining whether any consent or approval has been given or
obtained by the Required Consenting Noteholders, the Notes held by any
Consenting Noteholder that is, at the time of determination, in material breach
of its covenants, obligations or representations under this Agreement shall be
excluded from such determination.  No waiver of any provision of this Agreement
shall be deemed to constitute a waiver of any other provision of this Agreement,
whether or not similar, nor shall any waiver be deemed a continuing waiver
(unless such waiver expressly provides otherwise).

 

14.

Independent Analysis.

Each Consenting Noteholder hereby confirms that it has made its own decision to
execute this Agreement based upon its own independent assessment of documents
and information available to it, as it deemed appropriate.

 

15.

Cooperation; Further Assurances.

The Parties shall cooperate with each other in good faith and shall coordinate
their activities with each other (to the extent practicable and subject to the
terms hereof) in respect of (a) all matters concerning the drafting and
execution of the Definitive Documents and the implementation of the Transaction,
and (b) the pursuit and support of the Transaction.  The

20

 

 

--------------------------------------------------------------------------------

 

Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the agreements and
understandings of the Parties, whether the same occurs before or after the date
of this Agreement (provided, that none of the Consenting Noteholders shall be
required to incur any material expenses, liabilities or other obligations in
connection therewith, not including any internal expenses incurred by a
Consenting Noteholder in connection with obtaining any internal approvals or
consents in connection therewith).  In addition, the Parties shall cooperate
with one another and use good faith efforts to agree to report, for U.S. federal
income tax purposes, the treatment of the Transaction and the securities
received in connection with the Transaction in a manner acceptable to the
Required  Consenting Noteholders, which treatment shall be set forth in the
Definitive Documents.  

16.GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401), WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

17.WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

18.

Consent to Jurisdiction.

Each of the Parties hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of (a) the Delaware Court of Chancery (and any state
appellate court therefrom within the State of Delaware) and the United States
District Court for the District of Delaware (and any appellate court therefrom)
or, if either such court declines to accept jurisdiction over a particular
matter, any other state or federal court in Delaware generally, and (b) the
United States District Court for the Southern District of New York (and any
appellate court therefrom) or, if such court declines to accept jurisdiction
over a particular matter, any other federal court in New York generally or any
state court located in New York County, State of New York, in any action or
proceeding arising out of or relating to this Agreement or the Notes Indenture,
or for recognition or enforcement of any judgment arising therefrom, and further
irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or the Notes Indenture brought by them shall be
brought, and shall be heard and determined, exclusively in the aforementioned
Delaware or New York courts. Each Party irrevocably waives any objection as to
venue or inconvenient forum.  Each Party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.  

21

 

 

--------------------------------------------------------------------------------

 

 

19.

TSA Effective Date; Conditions to Effectiveness. 

This Agreement shall become effective and binding upon each of the Parties at
12:01 a.m. prevailing Eastern Time on the date on which all of the following
conditions are satisfied (the “TSA Effective Date”):

 

a.

the Consenting Noteholders shall have received duly executed signature pages for
this Agreement signed by the Partnership;

 

b.

the Partnership shall have received duly executed signature pages for this
Agreement from Consenting Noteholders holding at least 66.67% in outstanding
principal amount of Notes;

 

c.

each of the Lender Support Agreement and the A/R Securitization Forbearance
Agreement shall be in full force and effect, and shall not have been amended,
supplemented or otherwise modified since the date of its effectiveness (other
than (x) that certain amendment to the A/R Securitization Forbearance Agreement
dated as of February 15, 2016 and (y) any extension of any stated date by which
the “Forbearance Termination Date” (in the case of the A/R Securitization
Forbearance Agreement) or the “Termination Date” (in the case of the Lender
Support Agreement) is to occur) without the prior written consent of the
Required Consenting Noteholders;

 

d.

each of the representations and warranties made by the Partnership in Section 4
hereof or elsewhere in this Agreement shall be true and correct as of the TSA
Effective Date; and

 

e.

the Partnership shall have paid any and all outstanding Trustee Fees and
reasonable Holder Expenses (each as defined in the Forbearance Agreement)
(without duplication), including Consenting Noteholder professionals’ fees
agreed under any agreements between the Partnership and the Required Consenting
Noteholders and other engagement letters between FELP and the Consenting
Noteholder advisors (if any) incurred through the TSA Effective Date in
accordance with the terms of the Forbearance Agreement.

Upon the TSA Effective Date, the Transaction Term Sheet shall be deemed
effective for the purposes of this Agreement, and thereafter the terms and
conditions therein may only be amended, modified, waived, or otherwise
supplemented as set forth in Section 13.

 

20.

No Solicitation.

Notwithstanding anything to the contrary, this Agreement is not and shall not be
deemed to be an offer for the issuance, purchase, sale, exchange, hypothecation,
or other transfer of securities or a solicitation of an offer to purchase or
otherwise acquire securities for purposes of the Securities Act and the Exchange
Act.  

22

 

 

--------------------------------------------------------------------------------

 

 

21.

Third-Party Beneficiary. 

The terms and provisions of this Agreement are intended solely for the benefit
of the Parties hereto and their respective successors and permitted assigns, and
it is not the intention of the Parties to confer third-party beneficiary rights
upon any other Person.

 

22.

Successors and Assigns; Severability.  

Except as otherwise provided in this Agreement, this Agreement is intended to
bind and inure to the benefit of each of the Parties and each of their
respective successors, assigns, heirs, executors, administrators and
representatives.  If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision hereof and this Agreement shall continue in full force and effect,
provided, however, that nothing in this Section 22 shall be deemed to amend,
supplement or otherwise modify, or constitute a waiver of, any Termination
Event.

 

23.

Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement.  Execution copies of this Agreement may be delivered by
electronic mail (in “.pdf” or “.tif” format), facsimile or otherwise, which
shall be deemed to be an original for the purposes of this Agreement.

 

24.

Headings.

The section headings of this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement.

 

25.

No Waiver of Participation and Preservation of Rights.

Except as provided in this Agreement, nothing herein is intended to, does, or
shall be deemed in any manner to waive, limit, impair, or restrict the ability
of each of the Consenting Noteholders to (i) protect and preserve its rights,
remedies, and interests, including, but not limited to, its claims against any
other Party and any liens or security interests it may have in any assets of the
Partnership, (ii) purchase, sell or enter into any transactions in connection
with the Notes, subject to the restrictions provided for herein in respect of
such Transfers, (iii) enforce any right under the Notes Indenture, or the
Forbearance Agreement, subject to the terms hereof, (iv) consult with other
Consenting Noteholders, other holders of Notes, the Partnership or any other
Transaction Party, or (v) enforce any right, remedy, condition, consent or
approval requirement under this Agreement or in any of the Definitive
Documents.  Without limiting the foregoing sentence in any way, if this
Agreement is terminated in accordance with its terms for any reason (other than
consummation of the Transaction), the Parties each fully and expressly reserve
any and all of their respective rights, remedies, claims, defenses and
interests, subject to

23

 

 

--------------------------------------------------------------------------------

 

Sections 7 and 8 in the case of any claim for breach of this Agreement arising
prior to termination.

 

26.

Consideration.

The Parties hereby acknowledge that no consideration, other than that
specifically described herein and in the Transaction Term Sheet and the
Definitive Documents shall be due or paid to any Party for its agreement to
support the Transaction in accordance with the terms and conditions of this
Agreement.

 

27.

Representation by Counsel.

Each Party hereto acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Agreement and the Transaction.  Accordingly, any rule of law or any legal
decision that would provide any Party hereto with a defense to the enforcement
of the terms of this Agreement against such Party based upon lack of legal
counsel shall have no application and is expressly waived.

 

28.

Interpretation.

This Agreement is the product of negotiations among the Parties, and the
enforcement or interpretation of this Agreement is to be interpreted in a
neutral manner.  Any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement or any portion of this Agreement, shall not be effective in regard to
the interpretation of this Agreement. When a reference is made in this Agreement
to a Section, clause, Exhibit or Schedule, such reference is to a Section or
clause of, or Exhibit or Schedule to, this Agreement unless otherwise
indicated.  Unless the context of this Agreement otherwise requires, (a) words
of any gender include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; and (d) the words “include”, “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation”.

 

29.

Several, Not Joint, Claims.

The agreements, representations, warranties and obligations of the Parties to
this Agreement are, in all respects, several and not joint.

24

 

 

--------------------------------------------------------------------------------

 

 

30.

Notices. 

All notices, requests, demands, document deliveries and other communications
hereunder shall be deemed given if in writing and delivered, if sent by email,
facsimile, courier or by registered or certified mail (return receipt requested)
to the following addresses, email addresses and facsimile numbers (or at such
other addresses, email addresses or facsimile numbers as shall be specified by
like notice):

If to the Partnership, to counsel at the following address:

Foresight Energy LP

211 North Broadway, Suite 2600

Saint Louis, MO  63102

Attn: Rashda Buttar, General Counsel

Email: rashda.buttar@foresight.com

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Facsimile:  (212) 492-0158

Attn:  Kelley A. Cornish, Alice Belisle Eaton and Lauren Shumejda

Email: kcornish@paulweiss.com, aeaton@paulweiss.com, lshumejda@paulweiss.com

 

If to any Consenting Noteholder, to the address set forth on its signature page
with a copy (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Facsimile:  (212) 806-6006

Attn:  Jayme T. Goldstein and Daniel Ginsberg

Email: jgoldstein@stroock.com; dginsberg@stroock.com

 

25

 

 

--------------------------------------------------------------------------------

 

 

31.

Acknowledgement. 

The Parties acknowledge that all representations, warranties and covenants made
by any Consenting Noteholder on behalf of the accounts that it manages are being
made only with respect to the Note Claims held in such accounts, and shall not
apply to (or be deemed to be made in relation to) any Note Claims that may be
beneficially owned by the entity on whose behalf such accounts are managed that
are not held through such managed accounts.

 

32.

Settlement Discussions; Press Releases and Public Announcements.  

This Agreement is part of a proposed settlement of matters that could otherwise
be the subject of litigation among the Parties.  Nothing herein shall be deemed
an admission of any kind.  Pursuant to Federal Rule of Evidence 408, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than to prove the existence of
this Agreement or in a proceeding to enforce the terms of this Agreement.

The Partnership and each Consenting Noteholder shall (a) consult with the
advisors to the Partnership and the Required Consenting Noteholders, as and if
applicable, before the Partnership or any Consenting Noteholder issues any press
release or makes any filings with the SEC or as required by law or any rule or
regulation of any securities exchange or any governmental agency with respect to
the Transaction contemplated by this Agreement, and (b) use its commercially
reasonable efforts to allow the applicable advisors a reasonable opportunity to
review and comment in advance of such disclosure.

Except as required by law, court order, or any applicable rule or regulation of
any securities exchange or any governmental agency, no Party or its advisors
shall (i) use the name of any Consenting Noteholder in the Offering Memorandum,
any press release, any filing with the SEC or in any public manner with respect
to this Agreement, the Transaction, any of the Definitive Documents or any other
documents relating to the Transaction or (ii) disclose to any person or entity
(including, for the avoidance of doubt, any other Consenting Noteholder), other
than advisors to the Partnership, the principal amount or percentage of any
Notes held by any Consenting Noteholder, in each case, without such Consenting
Noteholder’s prior written consent; provided, however, that (x) if such
disclosure is required by law, subpoena, or other legal process or regulation,
the disclosing Party shall afford the applicable Consenting Noteholder a
reasonable opportunity to review and comment in advance of such disclosure and
shall take all reasonable measures to limit such disclosure and (y) the
foregoing shall not prohibit the disclosure of the aggregate percentage or
aggregate principal amount of Notes held by the Consenting Noteholders,
collectively.  Notwithstanding the provisions in this Section 32, any Party
hereto may disclose the identities of the Parties hereto in any action to
enforce this Agreement or in any action for damages as a result of any breaches
hereof.


[Remainder of page intentionally left blank]

 

26

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers or other agents, solely
in their respective capacity as officers or other agents of the undersigned and
not in any other capacity, as of the date first set forth above.

 

FORESIGHT ENERGY GP LLC

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

FORESIGHT ENERGY LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

FORESIGHT ENERGY FINANCE CORPORATION

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 






[Signature page to Transaction Support Agreement]

NY 76190396

--------------------------------------------------------------------------------

 

GUARANTORS:

 

 

FORESIGHT ENERGY LP

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

FORESIGHT ENERGY EMPLOYEE SERVICES CORPORATION

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

FORESIGHT ENERGY SERVICES LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

HILLSBORO ENERGY LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

SUGAR CAMP ENERGY, LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

MACOUPIN ENERGY LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 



[signature page to Transaction Support Agreement]

 

NY 76190396

--------------------------------------------------------------------------------

 

WILLIAMSON ENERGY, LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

FORESIGHT COAL SALES LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

TANNER ENERGY LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

SITRAN LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

SENECA REBUILD LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

OENEUS LLC D/B/A SAVATRAN LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 



[signature page to Transaction Support Agreement]

 

NY 76190396

--------------------------------------------------------------------------------

 

ADENA RESOURCES LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

HILLSBORO TRANSPORT LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

AMERICAN CENTURY TRANSPORT LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

AKIN ENERGY LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

AMERICAN CENTURY MINERAL LLC

 

 

By:

/s/ Robert D. Moore

Name:

Robert D. Moore

Title:

President and Chief Executive Officer

 

 

 

[signature page to Transaction Support Agreement]

 

NY 76190396

--------------------------------------------------------------------------------

 

AGREED BY EACH OF THE
FOLLOWING PARTIES:

 

[_________________]

 

Authorized Signatory:

 

 

By:_________________________________
Name:                                                            
Title:                                                              

 

Aggregate Principal Amount of Notes under the Notes Indenture:
$_______________________

 

Name and Address of Contact for Notices:

 

Name:  

Address:

Facsimile:

Email:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Transaction Support Agreement]

NY 76190396

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Transaction Term Sheet

 

 

 

 

NY 76190396

--------------------------------------------------------------------------------

EXECUTION VERSION

TERM SHEET FOR PROPOSED TRANSACTION

 

This term sheet (including all exhibits, schedules and annexes hereto, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms of the Notes Transaction Support Agreement (as defined below), this
“Term Sheet”) sets forth certain of the principal terms of a proposed global
restructuring of the indebtedness and other obligations of, and certain equity
and governance matters relating to, (a) Foresight Energy GP LLC, a Delaware
limited liability company (“FEGP”), and (b) Foresight Energy LP, a Delaware
limited partnership (“FELP”), Foresight Energy LLC, a Delaware limited liability
company (“FELLC”), and their respective subsidiaries (collectively, the
“Partnership”).  Such global restructuring, as contemplated by this Term Sheet,
is referred to herein as the “Transaction”.

 

Capitalized terms used herein without definitions shall have the meanings given
to such terms in the Transaction Support Agreement, dated as of May 17, 2016
(the “Execution Date”), to which this Term Sheet is attached as Exhibit A (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Notes Transaction Support Agreement”).

 

The Transaction contemplates, among other things: (i) an exchange of the Senior
Notes (as defined herein); (ii) amendments and waivers to the Credit Agreement
and the Securitization Facility (each as defined herein); (iii) amendments to
various corporate governance agreements and related contracts; and (iv) the
granting of certain releases by and among certain Transaction Parties (as
defined below), in each case, on the terms and subject to the conditions set
forth in this Term Sheet and the Notes Transaction Support Agreement.  The date
on which the Transaction is consummated is called the “Effective Date”.

 

This Term Sheet does not include a description of all of the terms, conditions
and other provisions that are to be contained in the definitive documentation
executed, delivered, filed and/or distributed in connection with the
Transaction, all of which remain subject to discussion and negotiation among the
Transaction Parties.

 

THIS TERM SHEET IS NOT AN OFFER OR THE SOLICITATION OF AN OFFER WITH RESPECT TO
ANY SECURITIES. ANY SUCH OFFER WILL ONLY BE MADE IN COMPLIANCE WITH ALL
APPLICABLE SECURITIES LAWS.

 

THIS TERM SHEET IS BEING PROVIDED AS PART OF A COMPREHENSIVE COMPROMISE AND
SETTLEMENT, EACH ELEMENT OF WHICH IS CONSIDERATION FOR THE OTHER ELEMENTS AND AN
INTEGRAL ASPECT OF THE PROPOSED TRANSACTION.  THIS TERM SHEET IS CONFIDENTIAL
AND SUBJECT TO FEDERAL RULE OF EVIDENCE 408.  Nothing in this Term Sheet shall
constitute or be construed as an admission of any fact or liability, a
stipulation or a waiver, AND EACH statement CONTAINED HEREIN IS MADE without
prejudice solely for settlement purposes, with a full reservation as to any
rights, remedies or defenses of the PARTNERSHIP AND ALL OTHER TRANSACTION
PARTIES.






1

 

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

SUMMARY OF CERTAIN ECONOMIC AND OTHER
TERMS AND CONDITIONS FOR TRANSACTION

 

Parties in Interest:

The Transaction is contemplated by and among:

(a)  FELP, FELLC, and their respective subsidiaries;

(b)  Murray Energy Corp., an Ohio corporation (“Murray”), Christopher Cline, an
individual (“Cline”), and Cline Resources and Development Company, a West
Virginia corporation (“Development” and, together with Murray and Cline, the
“Significant Equityholders”), and certain investors in, and principals of, the
Significant Equityholders;

(c)  FEGP;

(d)  lenders under the Credit Agreement who hold commitments, loans or other
credit extensions under the Credit Agreement in a sufficient amount or
percentage to effectuate the amendments and waivers to the Credit Agreement
contemplated herein (the “Consenting Secured Lenders”);

(e)  PNC Bank, National Association, as administrative agent (the
“Securitization Agent”) under the Securitization Facility, and lenders under the
Securitization Facility who hold commitments, loans or other credit extensions
under the Securitization Facility in a sufficient amount or percentage to
effectuate the amendments and waivers to the Securitization Facility
contemplated herein;

(f)  the Indenture Trustee (as defined below), the holders of the Senior Notes
that are affiliates of the Partnership, and holders of the Senior Notes holding
at least 98% of the aggregate principal amount of outstanding Senior Notes not
held by affiliates of the Partnership; and

(g)  the members of FEGP, in their capacities as such, which consist of:
(i) Foresight Reserves LP, a Nevada limited partnership (“Reserves”),
(ii) Murray and (iii) Michael Beyer, an individual (“Beyer,” and such members,
collectively, the “Members”).

The persons and entities described in clauses (a) through (g) shall be referred
to herein, collectively, as the “Transaction Parties”.

2

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Current Capital Structure:

The capital structure of the Partnership is currently as follows:

(a)  Indebtedness (the “Secured Debt”) outstanding under the Second Amended and
Restated Credit Agreement, dated as of August 23, 2013, by and among FELLC, as
borrower, certain guarantors, Citibank N.A., as administrative agent (the
“Administrative Agent”), and the lenders party thereto from time to time (as
amended, supplemented or otherwise modified, the “Credit Agreement”), comprised
of (i) $352.5 million of principal amount of revolving loans, (ii) $297.8
million of principal amount of term loans, and (iii) $6.5 million in undrawn
letters of credit, in each case, outstanding as of the Execution Date;

(b)  Indebtedness outstanding under the Receivables Financing Agreement, dated
as of January 13, 2015, by and among Foresight Receivables LLC, as borrower, the
Securitization Agent, and the lenders party thereto from time to time (as
amended, supplemented or otherwise modified, the “Securitization Facility”),
comprised of a $50 million credit facility of which an estimated principal
amount of approximately $20 million of borrowings are outstanding as of the
Execution Date;

(c)  Indebtedness and lease obligations (the “Equipment Financings”)
outstanding, collateralized by longwall mine equipment, by and among FELP,
FELLC, and the financing parties thereto, with an aggregate outstanding balance
of $164.8 million as of the Execution Date;

(d)  Indebtedness constituting senior unsecured notes (the “Senior Notes”)
issued under that certain Indenture, dated as of August 23, 2013, by and among
FELLC and Foresight Energy Financing Corporation, as issuers (the “Issuers”),
certain guarantors, and Wilmington Savings Fund Society, FSB, as successor
indenture trustee (in such capacity, the “Indenture Trustee”) (as amended,
supplemented or otherwise modified, the “Indenture”), in an outstanding
principal amount of $600 million as of the Execution Date, which amount includes
Senior Notes held by investors in Reserves (collectively, the “Reserves Investor
Group” and such Senior Notes, the “Affiliate Notes”) in an aggregate principal
amount of $80.0 million as of the Execution Date;

(e)  Partnership interests in FELP, comprised of (i) common units in FELP (the
“Common Units”) held by public unitholders, current and former FEGP executive
officers and directors, Cline Trust Company, a Delaware limited liability
company (“CTC”), and affiliates of Cline and Reserves and (ii) subordinated
units in FELP (together with the Common Units, the “FELP Units”) held by Murray;
and

(f)  Limited liability company interests in FEGP held by Reserves, Murray and
Beyer.

See Schedule 1 hereto for the Partnership’s projected capitalization and equity
structure as of the Effective Date and April 7, 2017, assuming the Note
Redemption (as defined below) occurs on such date and after giving effect
thereto.

3

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

Implementation of Transaction:

The Transaction will be accomplished through the following key steps and
transactions, each as described in detail below:

(a)The purchase, through a cash tender offer (the “Reserves Tender Offer”), by
the Reserves Investor Group of up to $106 million principal amount of Senior
Notes held by holders that are not Reserves, the Reserves Investor Group or
affiliates of Reserves or the Reserves Investor Group (including CTC), which
purchase shall settle contemporaneously with the settlement of the Exchange
Offer (as defined below) (such purchased Senior Notes, the “New Affiliate
Notes”), on the terms described in Schedule 2 hereto;

(b)  The exchange, through an exchange offer with holders of Senior Notes that
are not Reserves, the Reserves Investor Group or affiliates of Reserves or the
Reserves Investor Group (collectively, the “Exchange Offer”), of Senior Notes
for (i) up to $294 million aggregate principal amount of Second Lien Notes (as
defined herein), plus an additional principal amount of Second Lien Notes equal
to the accrued and unpaid interest on the Senior Notes (including any Senior
Notes tendered by such holders into the Reserves Tender Offer) up to (but
excluding) the Effective Date, on the terms described in Schedule 3 hereto; (ii)
up to $120 million aggregate principal amount of Convertible PIK Notes (as
defined herein) on the terms described in Schedule 4 hereto; and (iii) warrants
to be issued on the Effective Date to acquire an amount of newly issued Common
Units equal to 7.5% of the FELP Units outstanding on the Redemption/Purchase
Date (as defined below) (after giving effect to the full exercise of the
warrants and after giving effect to (x) the issuance of all FELP Units that are
issued in connection with a Murray Investment (as defined below) or any
Partnership Redemption (as defined below), or that are issuable upon the full
conversion, exchange or exercise of any option, warrant, indebtedness or
security issued or incurred in connection with a Murray Investment or a
Partnership Redemption (assuming the maximum amount of FELP Units are issued in
connection with any such conversion, exchange or exercise) and (y) in the case
where the Convertible PIK Notes are purchased by Murray (or other investors) in
connection with the exercise by Murray (or other investors) of the Purchase
Right (as defined below), all FELP Units that would be issued upon conversion of
all of the Convertible PIK Notes on the Redemption/Purchase Date in accordance
with the terms of the Convertible PIK Notes Indenture, as in effect immediately
prior to the Redemption/Purchase Date (but after giving effect to any adjustment
of the conversion price to the VWAP Price (as defined below), as described
below), but excluding the effect of (z) any Public Rights Offering (as defined
below) in connection with the Murray Investment or any Partnership Redemption on
the terms and subject to the conditions described on Schedule 5 hereto (the
“Warrants”), including the condition that the Warrants will be exercisable only
if all (but not less than all) of the Convertible PIK Notes have been (x)
redeemed, repurchased, refinanced, defeased or otherwise retired by the
Partnership or

 



4

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

(y) purchased by, or on behalf of, Murray and/or other investors pursuant to the
Purchase Right, in each case pursuant to the terms of the Convertible PIK Notes
Indenture, on or prior to April 7, 2017 (any such redemption, repurchase,
refinancing, defeasance, retirement or purchase described in clauses (x) and (y)
being referred to as the “Note Redemption”);

(c)  The exchange, through an individually negotiated exchange with the Reserves
Investor Group, of Affiliate Notes and New Affiliate Notes for Convertible PIK
Notes and Second Lien Notes (such exchange is further described below in the
section entitled “Treatment of and Consideration by Reserves Investor Group and
Reserves” and defined therein as the “Reserves Exchange”);

(d)  Amendments and waivers to the Credit Agreement on the terms described in
Schedule 6 hereto (the “Credit Agreement Amendment”);

(e)  Amendments and waivers to the Securitization Facility to, among other
things, address any existing defaults, on the terms described in Schedule 7
hereto (the “Securitization Facility Amendment”);

(f)  Execution of a new intercreditor agreement to govern the respective rights
of the Secured Lenders, on the one hand, and the holders of the Second Lien
Notes and the Convertible PIK Notes, on the other hand, the current negotiations
of the terms of which are reflected on Schedule 6 hereto (the “Intercreditor
Agreement”);

(g)  Amendments to the Second Amended and Restated Limited Liability Company
Agreement of FEGP, dated as of April 16, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof prior
to giving effect to the FEGP LLC Agreement Amendment (as defined below), the
“Existing FEGP LLC Agreement”), among the Members (such amendments to the
Existing FEGP LLC Agreement, the “FEGP LLC Agreement Amendment”) to, among other
things, grant the holders of Senior Notes that are not Murray, Reserves, the
Reserves Investor Group or affiliates of any of Murray, Reserves or the Reserves
Investor Group the right to appoint an observer to the board of directors of
FEGP (the “Board”) that is mutually acceptable to the Required Consenting
Noteholders and the Partnership, and provide for certain modifications to the
Existing FEGP LLC Agreement upon a Failure to Redeem (as defined below) on the
terms described on Schedule 8 hereto under “FEGP Governance Documents
Modifications”;

(h)  Amendments to the First Amended and Restated Agreement of Limited
Partnership of FELP, dated as of June 23, 2014 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof prior
to giving effect to the FELP LP Agreement Amendment (as defined below), the
“Existing FELP LP Agreement”), among the partners of FELP (such amendments to
the Existing FELP LP Agreement, the “FELP LP Agreement Amendment”), on the terms
described on Schedule 8 hereto under “FELP LP Agreement Amendment”;

5

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

 

(i)  Amendments to (i) the Purchase and Sale Agreement, dated as of April 7,
2015, by and among Reserves, Murray and Beyer (the “PSA”), (ii) the Second
Amended and Restated Management Services Agreement, dated as of April 30, 2015,
by and among FEGP and Murray American Coal, Inc., a subsidiary of Murray (the
“MSA”), (iii) the Call and Put Option Agreement, dated as of April 16, 2015, by
and among Colt LLC and Murray (the “Call/Put Agreement”), and (iv) the Option
Agreement, dated as of April 16, 2015, by and among the Members (the “Option
Agreement”), in each case, on the terms described on Schedule 8 hereto under
“PSA-Related Modifications” (collectively, the “PSA-Related Amendments”);

(j)  Execution of one or more release agreements by and among the Partnership,
the Significant Equityholders, the Reserves Investor Group, and the holders of
the Senior Notes on the terms described below (collectively, the “Release
Agreements”); and

(k)  Such other modifications or amendments to other operational, governance or
financing documents, including Equipment Financings, as may be necessary to
address existing defaults and/or events of default and permit the transactions
contemplated herein (each such modification and amendment described in this
clause (k), collectively, the “Other Amendments”).

Conditions Precedent to Effective Date:

The Transaction will be subject to the satisfaction or waiver of the following
conditions:

(a)  Holders of Senior Notes that are not Reserves, the Reserves Investor Group
or affiliates of Reserves or the Reserves Investor Group tender into the
Reserves Tender Offer and the Exchange Offer Senior Notes representing at least
98% of the aggregate principal amount of Senior Notes outstanding held by all
such holders;

(b)  Each of the representations and warranties of the Partnership and FEGP in
the Notes Transaction Support Agreement shall be true and correct in all
material respects (without regard to any “materiality” qualifier set forth
therein) as of the Effective Date as if made at and as of the Effective Date
(except for representations and warranties made as of a specified date, which
shall be true and correct only as of the specified date);

(c)  Each of the Partnership and FEGP shall have complied in all material
respects with all covenants in the Notes Transaction Support Agreement which are
applicable to it;

(d)  The Notes Transaction Support Agreement shall not have been terminated and
there shall not be continuing any 3-business day period referred to in the first
paragraph of Section 7 of the Notes Transaction Support Agreement;

 



6

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

(e)  Each of the New Notes, the New Notes Indentures, the Notes Security
Documents, the New Notes Guarantees, the Intercreditor Agreement and each
certificate, agreement or document that the Partnership or any other person or
entity is required to execute, authenticate and/or deliver pursuant to any of
the foregoing documents or agreements (collectively, the “New Notes Documents”),
(i) shall have been executed, authenticated and/or delivered by the Partnership
and each other person or entity required to execute, authenticate and/or deliver
the same, (ii) shall be consistent with this Term Sheet and otherwise in form
and substance acceptable to the Required Consenting Noteholders, and (iii) shall
be in full force and effect;

(f)  All of the New Notes Liens shall have been created and perfected on the
Collateral (as defined in Schedule 3 hereto) in accordance with the terms of the
New Notes Documents and such New Notes Liens shall be valid liens on the
Collateral;

(g)  All material governmental, regulatory and third party notifications,
filings, waivers, authorizations and consents necessary or required to be
obtained by the Partnership for the consummation of any part of the Transaction
shall have been made or received, shall be in full force and effect, and shall
not be subject to unfulfilled conditions or contingencies;

(h)  The Partnership shall have paid any and all outstanding Trustee Fees (as
defined in the Forbearance Agreement), reasonable Holder Expenses (as defined in
the Forbearance Agreement) and other fees and expenses of advisors to the
Trustee or any of the Consenting Noteholders agreed under any agreements between
the Partnership and the Trustee or the Required Consenting Noteholders and other
engagement letters between FELP and advisors to the Trustee or any of the
Consenting Noteholders (if any);

(i)  The offer, issuance and delivery of the New Notes, the New Notes Guarantees
and the Warrants shall be exempt from the registration and prospectus delivery
requirements of the Securities Act, and no proceeding shall be pending or
threatened by any governmental authority or other person that alleges that the
offer, issuance and delivery of the New Notes, the New Notes Guarantees and/or
the Warrants is not exempt from the registration and prospectus delivery
requirements of the Securities Act;

(j)  Each of the Credit Agreement Amendment and the Securitization Facility
Amendment, and each certificate, agreement or document required to be executed
and/or delivered pursuant to any of the foregoing documents or agreements, (i)
shall have been executed and/or delivered by each person or entity required to
execute and/or deliver the same, (ii) shall be consistent with this Term Sheet
and, to the extent any provisions thereof are not addressed by this Term Sheet
and directly impact the Consenting Noteholders, such provisions shall be
reasonably satisfactory to the Required Consenting Noteholders, and (iii) shall
be in full force and effect;

 



7

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

(k)  Each of the PSA-Related Amendments, the FELP LP Agreement Amendment, the
FEGP LLC Agreement Amendment and the Release Agreements, and each certificate,
agreement or document required to be executed and/or delivered pursuant to any
of the foregoing documents or agreements, (i) shall have been executed and/or
delivered by each person or entity required to execute and/or deliver the same,
(ii) shall be consistent with this Term Sheet and otherwise in form and
substance reasonably acceptable to the Required Consenting Noteholders, and
(iii) shall be in full force and effect;

(l)  Any Other Amendments that are executed and/or delivered shall not be
inconsistent with this Term Sheet and, to the extent any provisions thereof are
not addressed by this Term Sheet and directly impact the Consenting Noteholders,
such provisions shall be reasonably satisfactory to the Required Consenting
Noteholders;

(m)  The Offering Memorandum and each document, agreement, instrument or form
(including any letter of transmittal) to be executed and/or delivered in
connection therewith shall be consistent with this Term Sheet and otherwise in
form and substance acceptable to the Required Consenting Noteholders;

(n)  FELP and the warrant agent party thereto shall have executed and delivered
the Warrant Agreement, the terms of which shall be consistent with this Term
Sheet and otherwise in form and substance acceptable to the Required Consenting
Noteholders, the Warrant Agreement shall be in full force and effect, and FELP
shall have issued the Warrants to the holders of Senior Notes pursuant thereto;

(o)  FELP shall have executed and delivered a registration rights agreement for
the benefit of holders of Convertible PIK Notes and any other Common Units held
by such holders providing for registration rights in respect of resale of the
Common Units that may be acquired by such holders upon the conversion of the
Convertible PIK Notes (to the extent that any such holder owns 10% or more of
the outstanding FELP Units or cannot resell such Common Units pursuant to Rule
144 promulgated under the Securities Act without being subject to the volume
limitations or manner of sale restrictions imposed thereunder) in form and
substance acceptable to the Required Consenting Noteholders;

(p)  No temporary restraining order, preliminary or permanent injunction,
judgment or other order preventing the consummation of any material part of the
Transaction shall have been entered, issued, rendered or made, nor shall any
proceeding seeking any of the foregoing be commenced, pending or threatened; nor
shall there be any law, rule or regulation promulgated, enacted, entered,
enforced or deemed applicable to the Partnership which makes the consummation of
any material part of the Transaction illegal, void or rescinded;

 



8

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

(q)  The Reserves Tender Offer shall have closed (or shall close concurrently
with the closing of the Exchange Offer) and the Reserves Investor Group shall
have paid all amounts in cash owed to the holders of Senior Notes that tendered
Senior Notes into the Reserves Tender Offer;

(r)  The Reserves Exchange shall have closed (or shall close concurrently with
the closing of the Exchange Offer) on the terms set forth in this Term Sheet;
and

(s)  On the Effective Date, an officer of FEGP shall have executed and delivered
to the Consenting Noteholders a closing certificate in form and substance to be
agreed among the Partnership and the Required Consenting Noteholders.

Treatment of Non-Affiliated
Senior Notes in Exchange Offer:

In connection with the Transaction, and subject to the treatment of the
Affiliate Notes and New Affiliate Notes described below, the Senior Notes held
by persons other than Reserves, the Reserves Investor Group or affiliates of
Reserves or the Reserves Investor Group will be exchanged for the following
consideration:

(a)  Second lien senior secured notes due 2021 (the “Second Lien Notes”) issued
in the Exchange Offer on the terms described in Schedule 3 hereto in an
aggregate principal amount of between $294 million and $300 million (the
ultimate amount of Second Lien Notes being offered in the Exchange Offer to
depend on the aggregate principal amount of Senior Notes tendered into the
Reserves Tender Offer between the range of $100 million and $106 million) plus
an additional principal amount of Second Lien Notes equal to the accrued and
unpaid interest in respect of the Senior Notes held by such holders immediately
prior to the closing of the Reserves Tender Offer; and

(b)  Convertible PIK Notes issued in the Exchange Offer on the terms described
in Schedule 4 hereto in an aggregate principal amount of between $114 million
and $120 million (the ultimate amount of Convertible PIK Notes being offered in
the Exchange Offer to depend on the aggregate principal amount of Senior Notes
tendered into the Reserves Tender Offer between the range of $100 million and
$106 million) (the “Convertible PIK Notes”);

(c)  At least 10 business days prior to the Effective Date (for purposes of
enabling the redemption and discharge of Senior Notes described below), holders
of at least a majority of the outstanding aggregate principal amount of Senior
Notes will consent to amend Section 8.04 of the Indenture to remove the
condition requiring the absence of a continuing default or event of default for
the satisfaction and discharge of the Indenture or such other amendments
requested by the Partnership, and that are reasonably acceptable to the Required
Consenting Noteholders, to facilitate the redemption, satisfaction and discharge
of Senior Notes referred to below;

 



9

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

(d)  On or prior to the Effective Date, the Issuers will send a notice of
redemption in respect of any Senior Notes not tendered in the Exchange Offer or
otherwise exchanged for Convertible PIK Notes directly with FELLC; and

(e)  On the Effective Date, the Indenture will be discharged.

Treatment of and Consideration by Reserves Investor Group and Reserves:

In connection with and upon effectiveness of the Transaction, the Reserves
Investor Group and Reserves, as applicable, shall:

(a)  Purchase pursuant to the Reserves Tender Offer up to $106 million principal
amount of Senior Notes that are held by persons or entities that are not
Reserves, the Reserves Investor Group or affiliates of Reserves or the Reserves
Investor Group (but in any event not to exceed 20.38% of the principal amount of
Senior Notes held by any such holder) on the terms described in Schedule 2
hereto, which purchase shall close contemporaneously with the closing of the
Exchange Offer;

(b)  Exchange up to $180 million principal amount of Affiliate Notes and New
Affiliate Notes for an equal principal amount of Convertible PIK Notes through
an exchange with FELLC that will close contemporaneously with the Exchange
Offer;

(c)  Exchange up to $6 million principal amount of Affiliate Notes and New
Affiliate Notes (the ultimate amount of which being the principal amount of
Senior Notes tendered into the Reserves Tender Offer in excess of $100 million)
for an equal principal amount of Second Lien Notes, plus an additional principal
amount of Second Lien Notes in respect of accrued and unpaid interest on $80
million principal amount of Affiliate Notes (such exchanges referred to in the
preceding clause (b) and this clause (c) being collectively referred to as the
“Reserves Exchange”);

(d)  Execute and deliver the FEGP LLC Agreement Amendment, the PSA-Related
Amendments and the FELP LP Agreement Amendment, in each case as set forth on
Schedule 8 hereto, including the agreement pursuant to the amendment to the MSA
constituting part of the PSA-Related Amendments to pay Murray a sum of $12.5
million in the event the MSA terminates on April 7, 2017;

(e)  Execute one or more Release Agreements containing the terms described in
“Effective Date Releases” below; and

(f)  Fund when due any above-market compensation (as determined among Murray and
the Reserves Investor Group) due to certain designated FELP employees prior to
the earlier of (i) the Redemption/Purchase Date and (ii) April 7, 2017.

 



10

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Treatment of and Consideration by Murray:

In connection with and upon effectiveness of the Transaction, Murray shall:

(a)  Execute and deliver the FEGP LLC Agreement Amendment, the PSA-Related
Amendments and the FELP LP Agreement Amendment, in each case as set forth on
Schedule 8 hereto; and

(b)  Execute one or more Release Agreements containing the terms described in
“Effective Date Releases” below.

Exchange Offer Mechanics:

The Transaction shall be principally implemented through the Exchange Offer
which will be conducted pursuant to the exemption under Section 4(a)(2) of the
Securities Act.  At least twenty business days prior to the anticipated
Effective Date, the Partnership shall commence the Exchange Offer regarding the
Senior Notes on the terms described herein.  

The Reserves Investor Group will not participate in the Exchange Offer but will
instead exchange all Affiliate Notes and New Affiliate Notes pursuant to the
Reserves Exchange (as described in clauses (b) and (c) of “Treatment of and
Consideration by Reserves Investor Group and Reserves”).

Corporate Governance and Related Matters:

On the Effective Date, each of the Members shall execute and deliver the FEGP
LLC Agreement Amendment, and the Board shall adopt resolutions and take other
actions, to provide for each of the following, it being understood that each of
the following shall be in place from the Effective Date through April 7, 2017,
unless otherwise extended by the Members:

(a)  A chief financial officer of FEGP that is not affiliated with any
Significant Equityholder shall be nominated by the members of the Board that
constitute Independent Directors (as defined in the Existing FEGP LLC Agreement)
and appointed by the Board; provided that Alix Partners or another restructuring
advisor selected by the Board shall be authorized to act as a restructuring
advisor reporting to the Board, to perform such functions as are generally
required of an interim chief financial officer and to provide such reporting
support and advice to the Board as is appropriate and necessary;

(b)  A Board observer mutually agreed upon by the Required Consenting
Noteholders and the Partnership shall be appointed, and, subject to such
observer’s agreement to be bound by reasonable confidentiality obligations and
subject further to agreed exceptions for privilege, shall be entitled to (i)
attend all Board meetings, all meetings of the Synergy and Conflicts Committee
(as defined below), and all meetings of any other committee of the Board (each,
a “Governing Body”), and (ii) receive copies of all materials (including written
consents) given to members of any Governing Body at the same time such materials
are provided to such members;

 



11

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

(c)  A “Synergy and Conflicts Committee” shall be created by the Board and
comprised of the three members of the Board that constitute Independent
Directors, with the duties set forth on Schedule 9 hereto; and

(d)  Mr. Anthony Webb shall not be removed prior to April 7, 2017 from his
current position without cause; provided that Reserves agrees to fund the
portion of Mr. Webb’s compensation that is above-market to support the continued
employment of Mr. Webb or similarly qualified individuals.

Redemption of Convertible PIK Notes:

The Partnership shall redeem, repurchase, refinance, defease or otherwise retire
(any of the foregoing, a “redemption”) all (but not less than all) of the
Convertible PIK Notes in cash at par plus accrued interest to the date of
redemption on or before April 7, 2017 (any such redemption, repurchase,
refinancing, defeasance or retirement being referred to herein as a “Partnership
Redemption”); provided that if no Partnership Redemption shall have occurred by
April 7, 2017 then the Convertible PIK Notes shall be subject to conversion in
accordance with the terms of the Convertible PIK Notes Indenture.  For the
avoidance of doubt, notwithstanding any reference in this Term Sheet to FELP or
the Partnership redeeming the Convertible PIK Notes, the relevant definitive
documents shall provide that the Issuers are the legal entities redeeming the
Convertible PIK Notes.

Additionally, Murray (together with other investors) shall have the right to
purchase all (but not less than all) of the Convertible PIK Notes on or before
April 7, 2017 in cash at par plus accrued interest to the date of purchase (the
“Purchase Right”); provided, that, immediately prior to the consummation of any
such purchase (and conditioned upon such purchase being consummated), the
conversion price for the Convertible PIK Notes shall automatically adjust to the
VWAP Price (as defined below) if the VWAP Price is higher than the conversion
price in existence on the business day immediately prior to the
Redemption/Purchase Date.  Immediately upon the consummation of a purchase of
the Convertible PIK Notes pursuant to the Purchase Right, the Convertible PIK
Notes shall automatically convert into Common Units in accordance with the terms
of the Convertible PIK Notes Indenture (taking into account any adjustment to
the conversion price applicable to the Convertible PIK Notes as hereinabove
described).  The “VWAP Price” means the daily volume-weighted average price of a
Common Unit for the thirty (30) consecutive trading days immediately prior to
the Redemption/Purchase Date (such 30-consecutive trading day period being
referred to as the “VWAP Period”).  The “Redemption/Purchase Date” means the
date on which either the Partnership redeems all (but not less than all) of the
Convertible PIK Notes pursuant to a Partnership Redemption or the date that
Murray purchases all (but not less than all) of the Convertible PIK Notes
pursuant to the Purchase Right.  

 



12

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

The Reserves Investor Group shall not (and shall not cause, or collaborate with
any other person or entity to) transact in any of the FELP Units during the VWAP
Period; provided, that notice of the commencement of the VWAP Period must be
promptly delivered to the Reserves Investor Group prior to the commencement
thereof.  

For the avoidance of doubt, a Partnership Redemption and the Purchase Right can
be effected in combination as two transactions that close simultaneously, so
long as at the conclusion of the combined transactions all (but not less than
all) of the Convertible PIK Notes are redeemed, repurchased, refinanced,
defeased or otherwise retired.

Any debt or equity issuance by the Partnership the proceeds of which are to be
used to facilitate or effect a redemption of the Convertible PIK Notes pursuant
to a Partnership Redemption on or prior to April 7, 2017 shall require the
consent of Murray.

FELP shall cause notice of any Partnership Redemption to be given to Reserves no
less than 15 business days prior to the consummation of such Partnership
Redemption stating its proposed terms. Within 10 business days of receipt,
Reserves shall notify FELP that it intends to (i) continue to hold all of the
Convertible PIK Notes held by Reserves and receive payment upon redemption in
connection with such Partnership Redemption, (ii) exchange its pro rata share of
the Convertible PIK Notes (not to exceed $180 million (plus accrued and unpaid
interest)) for an equal aggregate principal amount of the debt or having a value
(based on the economic terms of the Murray Investment), in the case of other
securities, on the same terms being issued or borrowed in connection with such
Partnership Redemption or (iii) any combination of (i) and (ii) above. If after
exchange, Reserves would not be the holder of at least 60% of the total amount
of any such new debt or other securities it shall have the option to provide
cash that would result in Reserves holding up to 60% of an aggregate principal
amount of such new debt or other securities.  

If Murray or FELP directly purchases or redeems, as the case may be, all of the
Convertible PIK Notes directly from the holders thereof, Reserves may elect not
to have the Convertible PIK Notes it then holds (in an aggregate principal
amount not to exceed $180 million plus PIK interest), purchased or redeemed, as
the case may be, and, if Murray or FELP does not purchase or redeem such
Convertible PIK Notes from Reserves in connection with the purchase or
redemption of Convertible PIK Notes from the other holders, then the Convertible
PIK Notes held by Reserves shall automatically convert into Common Units in
accordance with the terms of the Convertible PIK Notes Indenture (at a
conversion price equal to the higher of (x) $0.8483 per unit (calculated
assuming the Effective Date of July 15, 2016) and (y) the VWAP Price).  If
Reserves’ Convertible PIK Notes convert as described in this paragraph, for all
purposes hereunder, the Note Redemption shall nevertheless be deemed to have
occurred so long as all of the other Convertible PIK Notes are purchased or
redeemed in full as provided herein.

 



13

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

Subject to approval by the Synergy and Conflicts Committee, Murray shall be
entitled to make an investment in FELP (any such investment, the “Murray
Investment”) at any time prior to April 7, 2017.  To the extent the Murray
Investment is in the form of debt or preferred equity, it must: (a) be unsecured
or secured on a junior lien basis to the Second Lien Notes pursuant to an
intercreditor agreement that is reasonably acceptable to Murray, FELP and the
holders of a majority in principal amount of the Second Lien Notes, (b) have a
maturity date at least 91 days later than the earlier of (i) the maturity date
of the Second Lien Notes and (ii) the date on which the Second Lien Notes have
been paid in full in cash and are no longer outstanding; (c) have no obligor
thereto other than the Issuers and the Guarantors, (d) not include cash payments
while the Second Lien Notes are outstanding, and (e) other restrictions set
forth in the Description of Notes (defined below).

A Note Redemption shall not occur unless Murray exercises the Option under the
Option Agreement and Murray shall have paid the Option Consideration (as defined
in the Option Agreement) pursuant to the terms of the Option Agreement.

Additional terms regarding the Note Redemption are set forth on Schedule 4
hereto.

Changes Upon Failure to Redeem:

If a Note Redemption shall not have occurred on or prior to April 7, 2017 (a
“Failure to Redeem”), then the following events shall immediately occur pursuant
to the FEGP LLC Agreement Amendment and the PSA-Related Amendments, as
applicable, without any further action on the part of, or notice to, any person
or entity:

(a)  The changes to the Existing FEGP LLC Agreement described in Schedule 8
hereto shall go into effect;

(b)  The Option Agreement shall automatically terminate;

(c)  The MSA shall automatically terminate, upon which Reserves shall pay Murray
a sum of $12.5 million, which shall not be subject to any set-off;

(d)  The existing chief executive officer of FEGP shall be removed and the Board
shall appoint a new chief executive officer of FEGP; and

(e)  Murray and its affiliates shall provide transition services to FELP for a
period not to exceed 3 months pursuant to a customary transition services
agreement to be negotiated among the parties on the same terms as the MSA,
without any set-off with respect to employees or otherwise.

See Schedule 1 hereto for the Partnership’s projected equity ownership as of
April 7, 2017, pro forma for the conversion of the Convertible PIK Notes.

14

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

Projected Transaction Timeline:

June 10, 2016 = Projected Launch Date of Exchange Offer and the Reserves Tender
Offer

July 15, 2016 = Projected Effective Date of Transaction

Effective Date Releases:

On the Effective Date, the following releases shall be granted:

(a)  Mutual releases (the “Noteholder Release”) by and among each non-affiliate
and non-insider holder of Senior Notes, on the one hand, and each of Murray, the
Reserves Investor Group,1 and the Partnership, on the other hand, including each
of their respective directors, officers, funds, affiliates, members, employees,
partners, managers, agents, representatives, principals, consultants, and
professional advisors (each in their capacity as such, the “Representatives”) of
any and all claims, obligations (contractual or otherwise), suits, judgments,
damages, rights, liabilities, or causes of action, whether known or unknown,
foreseen or unforeseen, relating to any actions, transactions, events, or
omissions before the Effective Date in any way relating to the Partnership, the
obligations under the Indenture, or the Transaction, that such released party
has or may in the future acquire in their own right or on behalf of another
party (including, for the avoidance of doubt, the Partnership) against another
released party; provided that in the case of the holders of the Affiliate Notes,
the New Affiliate Notes or any other Senior Note held by an affiliate or insider
of the Partnership, the Noteholder Release shall only be exchanged by and among
(i) the holders of the Affiliate Notes, the New Affiliate Notes or any other
Senior Note held by an affiliate or insider of the Partnership, on the one hand,
and (ii) each non-affiliate and non-insider holder of Senior Notes, on the other
hand; and provided further that the Noteholder Release shall not include a
release by and among Murray, the Reserves Investor Group, the Partnership, and
their respective Representatives.

(b)  Mutual releases by and among the Partnership, the Reserves Investor Group,
and each of their respective Representatives of any and all claims, obligations
(contractual or otherwise), suits, judgments, damages, rights, liabilities, or
causes of action, whether known or unknown, foreseen or unforeseen, relating to
any actions, transactions, events, or omissions before the Effective Date in any
way relating to the Partnership, the Transaction, or any agreement to which the
Partnership and any member of the Reserves Investor Group, or any subsidiaries
thereof are party as of the Effective Date, that such released party has or may
in the future acquire in their own right or on behalf of another party against
another released party;

 



 

1 

For the avoidance of doubt, for purposes of the releases described in this Term
Sheet, the term “Reserves Investor Group” may include additional investors in
Reserves who do not hold any Senior Notes as of the Execution Date, but may
contribute cash as part of the consideration provided by the Reserves Investor

Group in connection with the Transaction.



15

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

(c)  Mutual releases by and among the Partnership, Murray, and each of their
respective Representatives of any and all claims, obligations (contractual or
otherwise), suits, judgments, damages, rights, liabilities, or causes of action,
whether known or unknown, foreseen or unforeseen, relating to any actions,
transactions, events, or omissions before the Effective Date in any way relating
to the Partnership, the Transaction, the MSA, or any other agreement to which
the Partnership and Murray, or any subsidiaries thereof are party as of the
Effective Date, that such released party has or in the future may acquire in
their own right or on behalf of another party against another released party;
and

(d)  Mutual releases by and among the Reserves Investor Group, Murray and each
of their respective Representatives of any and all claims, obligations
(contractual or otherwise), suits, judgment, damages, rights, liabilities, or
causes of action, whether known or unknown, foreseen or unforeseen, relating to
any actions, transactions, events, or omissions before the Effective Date that
such released party has or in the future may acquire in their own right or on
behalf of another party against another released party, other than as
specifically set forth below in the Release Exclusions.

Redemption Date Releases:

Immediately after Murray exercises its Option, including the satisfaction of the
conditions set forth in the Option Agreement, an additional release shall be
granted by and among the Reserves Investor Group, Murray and each of their
respective Representatives of any and all claims, obligations (contractual or
otherwise), suits, judgments, damages, rights, liabilities, or causes of action,
whether known or unknown, foreseen or unforeseen, relating to any actions,
transactions, events, or omissions before the Redemption Date that such released
party has or in the future may acquire in their own right or on behalf of
another party (including, for the avoidance of doubt, the Partnership) against
another released party. The closing of the transactions contemplated by the
Option Agreement is a condition to the granting of such releases.

Release Exclusion:

The releases contemplated under clause (d) of the heading “Effective Date
Releases” shall not include releases for any fraudulent transfer claims (other
than fraudulent transfer claims against the Partnership) relating to the April
2015 transaction between Murray and Reserves and shall not constitute or be
deemed a ratification or estoppel barring Murray or its creditors from pursuing
fraudulent transfer claims against Reserves or any affiliate thereof (but
excluding the Partnership).

16

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

Other Contracts:

Prior to the Effective Date, the Partnership shall use commercially reasonable
efforts to obtain satisfactory waivers or consents (which waivers or consents
shall be negotiated in consultation with the Transaction Parties and shall be on
terms reasonable satisfactory to the Transaction Parties) from counterparties to
material contracts with respect to any existing event of default or any change
of control that may be triggered by the transactions contemplated herein.

Trade Payables and Third Party Agreements:

To remain outstanding and satisfied in the ordinary course of business.  

Governing Law:

New York.

 

17

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Schedule 1

 

Pre- and Post-Effective Date and Redemption Date Projected Capitalization

 

 

 

 

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

 

 

[gai2eudqsei3000001.jpg]

 

 

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Schedule 2

 

Description of Reserves Tender Offer2

The following description summarizes the material terms of the proposed Reserves
Tender Offer.

 

 

·

Reserves Investor Group offers to purchase up to $106 million principal amount
of Senior Notes from holders of Senior Notes that are not Reserves, the Reserves
Investor Group or affiliates of Reserves or the Reserves Investor Group (such
holders, “Eligible Holders”) on the terms described herein in a cash tender
offer at a price equal to 100% of the principal amount thereof.  The Reserves
Investor Group shall not be entitled to receive any portion of the accrued and
unpaid interest on the Senior Notes acquired by the Reserves Investor Group in
the Reserves Tender Offer.  Such accrued and unpaid interest shall be paid to
the Eligible Holders who tendered such Senior Notes in the Reserves Tender
Offer, such payment to be made in the form of Second Lien Notes.

 

·

The Reserves Tender Offer will be structured such that the Reserves Investor
Group offers to purchase up to the Applicable Percentage (as defined below) of
each Eligible Holder’s Senior Notes, based on the amount being certified to
Reserves Investor Group as being owned by such Eligible Holder.  The “Applicable
Percentage” means a fraction, expressed as a percentage, the numerator of which
is 106 and the denominator of which is 520.  For the avoidance of doubt, in the
event Eligible Holders tender less than their full amount of Senior Notes that
they are entitled to tender, the maximum principal amount of Senior Notes that
the Reserves Investor Group will purchase from Eligible Holders in the Reserves
Tender Offer will be equal to the product of (x) $106 million and (y) a
fraction, the numerator of which is the principal amount of Senior Notes
tendered by each Eligible Holder up to their pro rata cap and the denominator of
which $520 million.

 

·

Reserves Tender Offer will be open for at least 20 business days.

 

·

The withdrawal deadline will be the 10th business day.

 

·

Eligible Holders will only be eligible to participate in the Reserves Tender
Offer if they simultaneously elect to tender their remaining Senior Notes into
the Exchange Offer.  Eligible Holders will be required to certify as to
compliance with this requirement.

 

·

Holders of Senior Notes that are Reserves, members of the Reserves Investor
Group or affiliates of Reserves or the Reserves Investor Group will not be
eligible to participate in the Reserves Tender Offer and will not constitute
Eligible Holders.

 

·

Closing of the Reserves Tender Offer will be conditioned upon:

 

o

Substantially concurrent closing of the Exchange Offer without any amendment or
waiver adverse to the interests of the Reserves Investor Group (unless consented
to by the Reserves Investor Group in its sole discretion).

 

2 

Capitalized terms used in this Schedule 2 without definitions shall have the
meanings given to such terms in the Term Sheet for Proposed Transaction to which
this Schedule 2 is attached.

 

NY 76190361v2

--------------------------------------------------------------------------------

 

o

Eligible Holders representing at least 98% of the aggregate principal amount of
Senior Notes outstanding held by all such holders tender into the Reserves
Tender Offer and the Exchange Offer Senior Notes.

 

o

Other customary tender offer conditions.

 

·

Settlement of the purchase will be promptly after expiration of the Reserves
Tender Offer and the Exchange Offer and substantially concurrent with (but
immediately prior to) the consummation of the Exchange Offer.




14

 

NY 76190361v2

--------------------------------------------------------------------------------

Schedule 3

 

Second Lien Senior Secured Notes due 2021

 

Summary of Indicative Terms and Conditions3

 

THIS TERM SHEET REPRESENTS AN OUTLINE OF TERMS OF CERTAIN INDEBTEDNESS TO BE
ISSUED TO THE HOLDERS OF SENIOR NOTES IN THE EXCHANGE OFFER.

ISSUERS:

Foresight Energy LLC, a Delaware limited liability company, and Foresight Energy
Finance Corporation, a Delaware corporation (collectively, the “Issuers”).

GUARANTORS:

Foresight Energy LP and each of the Issuers’ wholly-owned domestic subsidiaries
that is a guarantor under the Credit Agreement (collectively, the “Guarantors”).

AMOUNT:

Up to $300,000,000 aggregate principal amount of second lien senior secured
notes due 2021 to be issued on the Effective Date, plus an additional principal
amount of second lien senior secured notes due 2021 to be issued on the
Effective Date equal to the aggregate amount of accrued and unpaid interest on
the Senior Notes up to (but excluding) the Effective Date (all such notes,
collectively, the “Second Lien Notes”).

SECURITY:

The Second Lien Notes will be secured by a second-priority perfected security
interest in substantially all of the assets of the Issuers and the Guarantors
that secure the Secured Debt on the Effective Date (after giving effect to the
Credit Agreement Amendment), all assets of the Issuers and the Guarantors
acquired after the Effective Date that are of the type of assets that secured
the Secured Debt on the Effective Date and any other assets that secure the
Credit Agreement from time to time (collectively, the “Collateral” and, such
liens thereon, the “Note Liens”).

 

3 

Capitalized terms used in this Schedule 3 without definitions shall have the
meanings given to such terms in the Term Sheet For Proposed Transaction to which
this Schedule 3 is attached (the “Transaction Term Sheet”).

15

 

NY 76190361v2

--------------------------------------------------------------------------------

 

INTEREST RATE:

Interest shall accrue on the Second Lien Notes from the Effective Date at (i) 9%
per annum until the second anniversary of the Effective Date and 10% per annum
thereafter, in each case, payable in cash on each interest payment date (such
interest, “Cash Pay Interest”) and (ii) 1% per annum, payable in kind on each
interest payment date (such interest, “PIK Interest”).  For the avoidance of
doubt, PIK Interest shall be paid by increasing the aggregate principal amount
of Second Lien Notes by an amount equal to such PIK Interest or shall be paid in
the form of additional Second Lien Notes in an amount equal to such PIK
Interest, in each case, at which point such PIK Interest shall constitute
outstanding principal in respect of the Second Lien Notes and shall accrue
interest at the rate applicable to Cash Pay Interest and PIK Interest.

DEFAULT RATE:

Notwithstanding anything in this term sheet to the contrary, upon any Event of
Default, obligations in respect of the Second Lien Notes shall accrue interest
at the rate applicable to Cash Pay Interest and PIK Interest; provided that the
rate applicable to Cash Pay Interest shall be increased by 2.0% per annum,
payable in cash on demand.

INTEREST PAYMENT DATES:

February 15 and August 15, commencing on August 15, 2016.

MATURITY DATE:

August 15, 2021.

OPTIONAL REDEMPTION:

The Second Lien Notes will be redeemable at the Issuers’ option, in whole or in
part, at any time prior to the second anniversary of the Effective Date, at a
price equal to 100% of the principal amount of the Second Lien Notes redeemed
plus accrued and unpaid interest to the redemption date plus a customary T+50
“make-whole premium.”

During the period commencing on the second anniversary of the Effective Date to
the third anniversary of the Effective Date, the Second Lien Notes may be
redeemed at the Issuers’ option at a price equal to 105.5% of the principal
amount of the Second Lien Notes redeemed plus accrued and unpaid interest to the
redemption date.  During the period commencing on the third anniversary of the
Effective Date to the fourth anniversary of the Effective Date, the Second Lien
Notes may be redeemed at the Issuers’ option at a price equal to 102.75% of the
principal amount of the Second Lien Notes redeemed plus accrued and unpaid
interest to the redemption date.  Commencing on the fourth anniversary of the
Effective Date, the Second Lien Notes may be redeemed at the Issuers’ option at
a price equal to 100% of the principal amount of the Second Lien Notes redeemed
plus accrued and unpaid interest to the redemption date.

16

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

If the Second Lien Notes are accelerated or obligations thereunder otherwise
become due and payable prior to their maturity date, in each case, in respect of
any Event of Default (including, but not limited to, upon the occurrence of a
bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), the premium applicable with respect to an optional
redemption of the Second Lien Notes will also be deemed due and payable as of
such date as if the Second Lien Notes were optionally redeemed as of such date
and such premium thereafter shall constitute part of the obligations due and
payable in respect of the Second Lien Notes.

Additionally, from time to time before the second anniversary of the Effective
Date, up to 35% of the principal amount of the Second Lien Notes may be redeemed
at the Issuers’ option at a redemption price equal to 110.00% of the principal
amount of Second Lien Notes redeemed plus accrued and unpaid interest to the
redemption date, with the net cash proceeds raised from one or more equity
offerings.

COVENANTS:

The Indenture governing the Second Lien Notes will contain covenants
substantially consistent with the covenants contained in the summary description
of notes attached as Exhibit 1 to this Schedule 3 (the “Description of Notes”)
and will have a customary 101% change of control offer that will have related
definitions that are no more restrictive than the Credit Agreement as amended
and restated as described in the Transaction Term Sheet (it being understood
that Murray’s exercise of the Option will not constitute a “change of control”
and the permitted holders definition will include Murray, its affiliates and its
co-investors, and such other changes as mutually agreed between the Senior
Noteholders party to the Transaction Support Agreement and the Issuers).

For the avoidance of doubt, there will be no financial maintenance covenants.

EVENTS OF DEFAULT:

The Indenture governing the Second Lien Notes will contain events of default
substantially consistent with the events of default contained in the Description
of Notes.

INTERCREDITOR:

The definitive documentation will include the Intercreditor Agreement.

17

 

NY 76190361v2

--------------------------------------------------------------------------------

 

EXCHANGE OFFER:

The Exchange Offer will be made pursuant to the Offering Memorandum.  The
Offering Memorandum will include terms and conditions to be mutually agreed
between the Partnership and the Required Consenting Noteholders, including those
conditions set forth in the Transaction Term Sheet opposite the title
“Conditions Precedent to Effective Date”. The Issuers will comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent such laws and regulations are
applicable in connection with the Exchange Offer.

NO REGISTRATION RIGHTS:

The Issuers will not be required to file a registration statement with the
Securities and Exchange Commission relating to the initial issuance or any
resale of the Second Lien Notes and shall not be required to commence an offer
to exchange the Second Lien Notes for SEC registered notes or any other notes.

NOTICE TO INVESTORS:

The Second Lien Notes will only be issued to holders that make certain deemed
representations and warranties in the Exchange Offer, including that such
holders are “accredited investors”, “qualified institutional buyers” or
“non-U.S. persons.”  

TRANSFER RESTRICTIONS:

The Issuers have not registered and will not register the Second Lien Notes
under the Securities Act or any state or other securities laws. The Second Lien
Notes will be subject to restrictions on transfer and may only be offered or
sold in transactions exempt from or not subject to the registration requirements
of the Securities Act.  The Issuers do not intend to list the Second Lien Notes
on any securities exchange.

AMENDMENTS:

The amendment provisions shall be consistent with the amendment provisions set
forth in the Description of Notes.

GOVERNING LAW:

New York.

 

 

 




18

 

NY 76190361v2

--------------------------------------------------------------------------------

Schedule 4

 

$300,000,000 aggregate principal amount of Convertible PIK Notes


Summary of Indicative Terms and Conditions4

 

THIS TERM SHEET REPRESENTS AN OUTLINE OF TERMS OF CERTAIN INDEBTEDNESS TO BE
ISSUED TO THE HOLDERS OF SENIOR NOTES IN THE EXCHANGE OFFER.

ISSUERS:

Foresight Energy LLC, a Delaware limited liability company, and Foresight Energy
Finance Corporation, a Delaware corporation (collectively, the “Issuers”).

GUARANTORS:

Foresight Energy LP and each other guarantor of the Second Lien Notes
(collectively, the “Guarantors”).

AMOUNT:

Up to $300,000,000 of second-lien secured convertible PIK notes to be issued on
the Effective Date (the “Convertible PIK Notes”).

CLINE PARTICIPATION:

 

Up to $180 million principal amount of the Convertible PIK Notes shall be issued
to the Reserves Investor Group in exchange for Affiliate Notes and New Affiliate
Notes in connection with the Reserves Exchange.  The remaining principal amount
of the Convertible PIK Notes will be issued to other holders of Senior Notes
that participate in the Exchange Offer.

 

SECURITY:

The Convertible PIK Notes will be secured by the Note Liens on an equal and
ratable basis with the Second Lien Notes.

INTEREST RATE:

Interest shall accrue on the Convertible PIK Notes from the Effective Date at
the rate of 15% per annum, payable in kind (“Paid-In-Kind”) by increasing the
aggregate principal amount of Convertible PIK Notes by an amount equal to such
accrued and unpaid interest or through the issuance of additional Convertible
PIK Notes in an amount equal to such accrued and unpaid interest, in each case,
at which point such interest paid in kind shall constitute outstanding principal
in respect of the Convertible PIK Notes and shall accrue interest; provided,
however, that accrued and unpaid interest shall be paid in cash in connection
with any Note Redemption.

 

4 

Capitalized terms used in this Schedule 4 without definitions shall have the
meanings given to such terms in the Transaction Term Sheet.

19

 

NY 76190361v2

--------------------------------------------------------------------------------

DEFAULT RATE:

Notwithstanding anything in this term sheet to the contrary, upon any Event of
Default, obligations in respect of the Convertible PIK Notes shall accrue
interest at 17% per annum, which shall be Paid-In-Kind.

INTEREST PAYMENT DATES:

Six month anniversary of the Effective Date and the Maturity Date (each, an
“Interest Payment Date”), provided, however, that accrued and unpaid interest
shall be paid earlier in cash in connection with any Note Redemption.

MATURITY DATE:

April 7, 2017 (the “Maturity Date”).

CONVERSION:

FELP shall redeem the Convertible PIK Notes before or at maturity; provided,
however, that if no Note Redemption shall have occurred by the Redemption Date
then the Convertible PIK Notes shall automatically convert into Common Units
representing 75% of the outstanding FELP Units.  The Convertible PIK Notes shall
convert into 393,152,352 Common Units at a conversion price of $0.8483 per unit
(assuming the Effective Date of July 15, 2016).

REDEMPTION:

Redeemable by the Partnership at any time prior to the Maturity Date at par plus
accrued interest upon the occurrence of a Murray Investment with the proceeds of
the Murray Investment and upon the exercise by Murray of the Option contained in
the Option Agreement.  For the avoidance of doubt, notwithstanding any reference
in this Term Sheet to FELP or the Partnership redeeming the Convertible PIK
Notes, the relevant definitive legal documents shall provide that the Issuers
are the legal entities redeeming the Convertible PIK Notes.

At the time of any redemption of Convertible PIK Notes described in this
“Redemption” section, to the extent such redemption is funded with the proceeds
of an issuance and sale of Common Units (or any options, warrants or other
equity securities that are convertible into, or exercisable or exchangeable for,
Common Units) by FELP, FELP will offer to any then-existing holder of a Common
Unit that is not an affiliate of FELP the right to buy up to a number of Common
Units (or any options, warrants or other equity securities that are convertible
into, or exercisable or exchangeable for, Common Units) so that any such holder
retains up to its then existing ownership percentage of FELP at the same 30 day
VWAP price as the redemption price (any such offer being referred to as the
“Public Rights Offering”).

 



20

 

NY 76190361v2

--------------------------------------------------------------------------------

DILUTION PROTECTION:

Standard public company dilution protection for (i) distributions of securities,
indebtedness, cash, assets or other property to all holders of Common Units,
(ii) rights offerings, (iii) payments in respect of tender or exchange offers,
and (iv) unit dividends, share (unit) splits and reverse splits.

COVENANTS:

Substantially similar to the Second Lien Notes.

EXCHANGE OFFER:

The Exchange Offer will be made pursuant to the Offering Memorandum.  The
Offering Memorandum will include terms and conditions to be mutually agreed
between the Partnership and the Required Consenting Noteholders, including those
conditions set forth in the Transaction Term Sheet opposite the title
“Conditions Precedent to Effective Date”. The Issuers will comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent such laws and regulations are
applicable in connection with the Exchange Offer.  

NO REGISTRATION RIGHTS:

The Issuers shall not be required to file a registration statement with the
Securities and Exchange Commission relating to the initial issuance or any
resale of the Convertible PIK Notes and shall not be required to commence an
offer to exchange the Convertible PIK Notes for SEC registered notes or other
notes; provided, however, that, on the Effective Date, FELP shall be required to
execute and deliver the Registration Rights Agreement.

NOTICE TO INVESTORS:

The Convertible PIK Notes will only be issued to holders that make certain
deemed representations and warranties in the Exchange Offer, including that such
holders are “accredited investors”, “qualified institutional buyers” or
“non-U.S. persons.”  

TRANSFER RESTRICTIONS:

The Issuers have not registered and will not register the Convertible PIK Notes
under the Securities Act or any state or other securities laws. The Convertible
PIK Notes will be subject to restrictions on transfer and may only be offered or
sold in transactions exempt from or not subject to the registration requirements
of the Securities Act.  The Issuers do not intend to list the Convertible PIK
Notes on any securities exchange.

AMENDMENTS:

The amendment provisions shall be consistent with the amendment provisions
applicable to the Second Lien Notes.

GOVERNING LAW:

New York.

 




21

 

NY 76190361v2

--------------------------------------------------------------------------------

Schedule 5

 

Description of Material Terms of Warrants5

The form of Warrant Certificate is attached to this Schedule 5.

 

 

 

 

5 

Capitalized terms used in this Schedule 5 without definitions shall have the
meanings given to such terms in the Term Sheet For Proposed Transaction to which
this Schedule 5 is attached.

22

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Schedule 6

 

Description of Amendments to the Credit Agreement

The following description summarizes the material terms of the proposed
amendments to the Credit Agreement.  

 

 

 




 

NY 76190361v2

--------------------------------------------------------------------------------

Foresight Energy LLC
Third Amended and Restated Credit Agreement

Summary of Principal Terms and Conditions

Set forth below is a summary of the principal terms and conditions for the
amendment and restatement of the Second Amended and Restated Credit Agreement
dated as of August 23, 2013 among Foresight Energy LLC, the letter of credit
issuing banks party thereto, the lenders party thereto and Citibank, N.A., as
administrative agent and collateral agent (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit
Agreement”).  This summary does not purport to summarize all the terms,
conditions, representations and other provisions with respect to the amendment
and restatement of the Existing Credit Agreement, which, to the extent not
specified herein, will be set forth in the Third Amended and Restated Credit
Agreement and include additional corrections and modifications to reflect the
operational and strategic requirements of the Borrower and its subsidiaries, as
may be mutually agreed by the parties, and to include LSTA contractual bail-in
language.  Any capitalized terms used herein and not otherwise defined shall
have the meanings give such terms in the Existing Credit Agreement.

Borrower:

Foresight Energy LLC, a Delaware limited liability company (the “Borrower”).

Agent:

Citibank, N.A., as administrative agent and collateral agent for the Senior
Facilities (in such capacities, the “Agent”).

Senior Facilities:

(A) Senior secured term loans in an aggregate outstanding principal amount of
$[297.8 million] (the “Term Facility” and the loans thereunder, the “Term
Loans”), subject to any reductions prior to the Effective Date (as defined
below) as a result of prepayments by the Borrower (including any amortization
payments).  

 

(B) A senior secured revolving credit facility in an aggregate principal amount
of $475 million (reflecting a decrease of $75 million from the Existing Credit
Agreement on the Effective Date (the “Revolving Facility Reduction”)) (together
with the swingline facility referred to below, the “Revolving Facility” and,
together with the Term Facility, the “Senior Facilities”), under which the
Borrower may borrow loans from time to time (the “Revolving Loans”).  

Transactions:

On the closing date of the Amended and Restated Credit Agreement (the “Effective
Date”): (i) the Amended and Restated Credit Agreement shall become effective,
(ii) the closing of the offer to exchange Senior Notes for Convertible Notes and
Second Lien Notes shall occur, (iii) the other transactions contemplated by the
Transaction Support Agreement to occur on such date shall occur, and (iv) fees
and expenses related to the foregoing, including the Amendment Fee, shall be
paid.

 



2

 

NY 76190361v2

--------------------------------------------------------------------------------

Letter of Credit and Swingline Subfacilities:

Same as Existing Credit Agreement.

Incremental Facilities:

No future Incremental Facilities will be permitted under the Credit Agreement.

Purpose:

Same as Existing Credit Agreement, except that the proceeds of Revolving Loans
shall not be permitted to be used to pay accrued and unpaid interest on the
Senior Notes (including as of the Effective Date) that are being exchanged for
Convertible Notes or Second Lien Notes (each as defined below).

Refinancing Facilities:

Same as Existing Credit Agreement.

Interest Rates:

The interest rates, Revolving Facility commitment fees and letter of credit fees
will be calculated in the same manner as in the Existing Credit Agreement;
provided that the Applicable Rates as to interest rate margins (and the Letter
of Credit Fee based on the Applicable Rate for Eurocurrency Rate Revolving
Loans) shall be increased by 1.00% per annum as set forth in Annex I.  The
Revolving Facility commitment fee and letter of credit fronting fee levels shall
remain unchanged.

Amendment Fee:

Lenders that execute the Transaction Support Agreement (or their permitted
successors and assigns thereunder) will receive on the Effective Date an
amendment fee in an amount equal to 1.00% of the aggregate principal amount of
their respective Term Loans and Revolving Facility commitments under the Credit
Agreement as of the Effective Date (after giving effect to the Revolving
Facility Reduction) (the “Amendment Fee”).

Default Rate:

Same as Existing Credit Agreement.

Letters of Credit:

Same as Existing Credit Agreement.  Any Letters of Credit outstanding under the
Existing Credit Agreement as of the Effective Date shall be deemed to be
outstanding under the Credit Agreement.

Final Maturity and Amortization:

Same as Existing Credit Agreement (i.e., (i) the Term Facility will mature on
August 23, 2020, and will amortize in equal quarterly installments in an amount
equal to 0.25% of the original aggregate principal amount of the Term Loans on
August 23, 2013, with the balance payable on the maturity date of the Term
Facility; and (ii) the Revolving Facility will mature and the commitments
thereunder will terminate on August 23, 2018), except that (x) the Revolving
Facility will be subject to the mandatory commitment reduction and (y) the Term
Loans will have the benefit of the Excess Cash Flow Sweep, in each case as
described below under “Mandatory Prepayments and Commitment Reductions”.

3

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Guarantees and Collateral:

Same as Existing Credit Agreement.

For the avoidance of doubt, the Collateral will be subject to second priority
Liens securing the Convertible Notes and the Second Lien Notes and any
Refinancing Indebtedness in respect thereof, which junior Liens shall be subject
to a customary silent second intercreditor agreement (the “Second Lien
Intercreditor Agreement”), materially consistent with the term sheet attached as
Schedule 1.

Mandatory Prepayments and Commitment Reductions:

Same as Existing Credit Agreement, except:

(i) the excess cash flow prepayment provision in the Existing Credit Agreement
shall be replaced by a new provision providing that, in respect of each of (x)
the second half of fiscal year 2016 and (y) fiscal year 2017, 50% of Excess Cash
Flow (to be defined in a manner consistent with the Existing Credit Agreement
with such modifications mutually agreed by the parties) for such period shall be
used to prepay the Term Loans (the “Excess Cash Flow Sweep”); provided that any
voluntary prepayment of Term Loans made during each such period shall be
credited against excess cash flow prepayment obligations for such period on a
dollar-for-dollar basis;

(ii) the aggregate commitments under the Revolving Facility shall be reduced on
a pro rata basis on December 31, 2016 to $450 million, without premium or
penalty; and

(iii) Section 2.05(c)(i)(A) of the Existing Credit Agreement shall be revised to
include a reference to Section 7.05(r).

Voluntary Prepayments and Reductions in Commitments:

Same as Existing Credit Agreement (i.e., all Loans may be prepaid without
prepayment premium, subject to customary breakage provisions).

4

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Representations and Warranties:

Same as Existing Credit Agreement, except that (i) any representations and
warranties that refer to the Amendment Effective Date (the effective date of the
second amendment and restatement) will refer to the Effective Date, (ii) the
representation and warranty that there has not been a Material Adverse Effect
shall be measured from the last day of the most recently ended fiscal quarter
for which financial statements have been delivered prior to the Effective Date
and (iii) for purposes of any representations and warranties that are qualified
by Material Adverse Effect, “Material Adverse Effect” shall exclude the effect
of matters directly arising from or otherwise specifically related to the
Hillsboro complex, including any combustion event at, and subsequent idling of,
the Hillsboro mine and any contracts related thereto.

Conditions Precedent to Effective Date:

Customary for transactions of this type, and in addition, will include:

(i) the substantially concurrent consummation of the Transaction (as defined in
the Transaction Support Agreement);

(ii) evidence of the effectiveness of amendments and waivers of the Receivables
Financing Agreement dated January 13, 2015 among Foresight Receivables, LLC, as
borrower, the Borrower, certain Subsidiaries of the Borrower, the lenders party
thereto and PNC Bank, National Association, as agent, as amended (the
“Receivables Financing Agreement”);

(iii) evidence of the effectiveness of amendments and waivers to certain other
Indebtedness of the Loan Parties;

(iv) execution and delivery of the Second Lien Intercreditor Agreement;

(v) the Borrower shall have paid to the Agent, for the account of the Lenders
entitled thereto, the Amendment Fee; and

(vi) the receipt by each Lender at least three (3) Business Days prior to the
Effective Date, to the extent requested by such Lender at least ten (10)
Business Days prior to the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations including the PATRIOT
Act.

 



5

 

NY 76190361v2

--------------------------------------------------------------------------------

Conditions Precedent to all Subsequent Borrowings:

Same as Existing Credit Agreement.

Affirmative Covenants:

Same as Existing Credit Agreement, except that (i) as an additional requirement,
within 30 days after the end of each of the first two months of each fiscal
quarter, the Borrower shall provide to the Agent for distribution to those
Lenders that are not Public Lenders an unaudited monthly management consolidated
balance sheet and income statement of the Borrower and its Subsidiaries (in a
form consistent with the Borrower’s current practice and, for the avoidance of
doubt, subject to normal quarterly or year-end adjustments and the absence of
footnotes) and (ii) the requirement that audit opinion not be qualified by a
“going concern” or like qualification or exception shall not apply to the
financial statements of the Borrower delivered for the fiscal year ended
December 31, 2015.

Negative Covenants:

Same as Existing Credit Agreement, except:

(i) the Indebtedness covenant shall be modified to (A) permit the incurrence of
(1) up to $300 million aggregate principal amount of second lien senior
convertible notes with a term no greater than one year and with an interest rate
not in excess of 15% per annum, payable in kind (the “Convertible Notes”), plus
additional principal amounts resulting from any Refinancing Indebtedness in
respect thereof, provided, that any such Refinancing Indebtedness (i) shall have
a maturity date no earlier than 91 days after the maturity date of the Second
Lien Notes, (ii) shall not require payment of interest in cash, and (iii) may
only be secured by a lien junior in right of priority to the lien securing the
Second Lien Notes, and (2) up to $300 million aggregate principal amount of
second lien senior secured notes due August 2021 with an interest rate per annum
not in excess of (i) 9% per annum in cash for the first two years and 10% per
annum in cash thereafter, plus (ii) 1% per annum payable in kind (the “Second
Lien Notes”), plus, in each case, additional principal amounts resulting from
the capitalization of accrued and unpaid interest on the Senior Notes at the
Effective Date, any paid in kind interest after the Effective Date and any
Refinancing Indebtedness in respect thereof, provided that any lien securing
such Refinancing indebtedness shall be junior in right of priority to the lien
securing the Facilities, (B) correct the cross-reference in clause (l) thereof
to refer to Section 7.01(c) of the Credit Agreement and (C) add the following
sentence:  “The accrual of interest or preferred stock dividends, the accretion
or amortization of original issue discount, the payment of interest on

 



6

 

NY 76190361v2

--------------------------------------------------------------------------------

 

any indebtedness in the form of additional indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles and the payment of dividends on preferred stock or
Disqualified Equity Interests in the form of additional shares of the same class
of preferred stock or Disqualified Equity Interests will not be deemed to be an
incurrence of Indebtedness or an issuance of preferred stock or Disqualified
Equity Interests for purposes of this Section 7.02.”;

(ii) the Lien covenant shall be modified to permit junior priority Liens on the
Collateral to secure the obligations under the Convertible Notes and the Second
Lien Notes and any Refinancing Indebtedness in respect thereof, which Liens
shall be subject to the Second Lien Intercreditor Agreement;

(iii) the Restricted Payment covenant shall be modified to (A) prohibit any
Restricted Payments by the Borrower during fiscal year 2016, (B) prohibit
Restricted Payments (other than permitted Tax Distributions and TRA
Distributions described in clause (C) below) from January 1, 2017 until the
later to occur of (x) June 30, 2018 and (y) the refinancing of the Revolving
Facility and (C) permit Tax Distributions and TRA Distributions by the Borrower
during fiscal years 2017 and 2018, provided that Tax Distributions related to
cancellation of debt income shall be capped at $15 million per fiscal year;

(iv) the debt prepayment covenant shall be modified to expressly permit (A) the
prepayment or redemption of the Convertible Notes in connection with the
exercise by Murray Energy Holdings Co., a Delaware corporation, and/or its
subsidiaries of the option to purchase 46% of the equity interests of Foresight
Energy GP LLC (the “Murray Option”); provided that such prepayment or redemption
may only be consummated with the proceeds of (i) an equity issuance, (ii) a
capital contribution or (iii) an incurrence of indebtedness that is unsecured or
ranks junior to the Second Lien Notes, does not have any cash interest payments
and matures later than the Second Lien Notes, (B) any redemption in respect of
any Senior Notes not participating in the exchange offer and permit the
satisfaction and discharge of the indenture governing the Senior Notes, (C) the
conversion of the Convertible Notes into Equity Interests of Foresight Energy LP
in accordance with their terms and (D) any permitted refinancing of Indebtedness
with Refinancing Indebtedness or the proceeds of Qualified Equity Interests;

 

 



7

 

NY 76190361v2

--------------------------------------------------------------------------------

 

(v)  the transactions with Affiliates covenant will be modified to permit the
transactions to occur concurrently with the effectiveness of the Credit
Agreement on the Effective Date;  and

(vi) an anti-hoarding covenant prohibiting borrowings of Revolving Loans (but
not the issuance of letters of credit) under the Revolving Facility if
unrestricted cash of the Borrower exceeds $35 million will be added to the
Credit Agreement and apply so long as any Revolving Loans are outstanding.

Financial Covenants:

The Consolidated Interest Coverage Ratio financial covenant in Section 7.11(a)
of the Existing Credit Agreement and the Senior Secured Leverage Ratio financial
covenant in Section 7.11(b) of the Existing Credit Agreement will be amended so
as to apply to both the Revolving Facility and the Term Facility.  Section
8.01(b) will also be modified to reflect such change.  Following the Effective
Date, any amendment of, or waiver or consent with respect to, Section 7.11 will
also require the consent of the Required Lenders.

The applicable ratios will be as follows:

(i) The Consolidated Interest Coverage Ratio covenant levels will remain the
same as in the Existing Credit Agreement.

(ii) The Senior Secured Leverage Ratio will be reset as follows:

 


Fiscal Quarter Ending

Maximum Senior
Secured Leverage Ratio

Second Quarter 2016 through
Fourth Quarter 2016

3.80 : 1.00

First Quarter 2017 through
Fourth Quarter 2017

4.00 : 1.00

First Quarter 2018 through
Fourth Quarter 2018

3.80 : 1.00

First Quarter 2019 through
Fourth Quarter 2019

3.50 : 1.00

First Quarter 2020 through
Fourth Quarter 2020

3.25 : 1.00

8

 

NY 76190361v2

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDA” will be modified to add an addback for any costs, fees and
expenses in connection with the contemplated transactions, the change of control
litigation, any redemption of the Convertible Notes, exercise of the Murray
Option and any related transactions and any restructuring of the Borrower and
its Subsidiaries, including the fees and expenses of restructuring advisors.

Synergy and Conflicts Committee and CFO:

Affiliate transactions in excess of a materiality threshold to be agreed upon
shall be subject to the review and approval of a Synergy and Conflicts
Committee.  

A CFO that is not affiliated with either Murray Energy Corp. or Foresight
Reserves LP shall be appointed by the independent members of the Board; provided
that Alix Partners or another restructuring advisor selected by the Board shall
be authorized to act as a restructuring advisor reporting to the CEO, to perform
such function as generally required of an interim CFO and to provide such
reporting support and advice to the Board as is appropriate and necessary.

Events of Default:

Same as Existing Credit Agreement, except that in connection with the Change of
Control Event of Default, the definition of “Permitted Holders” shall be revised
as set forth below and expressly permit the exercise of the Murray Option and
the redemption of the Convertible Notes and related transactions.

“Permitted Holder” means, collectively, (a) (i) Chris Cline and his children and
other lineal descendants, Robert E. Murray, Brenda L. Murray, Robert Edward
Murray (son), Jonathan Robert Murray and Ryan Michael Murray (or any of their
estates, or heirs or beneficiaries by will); (ii) the spouses or former spouses,
widows or widowers and estates of any of the Persons referred to in clause (i)
above; (iii) any trust having as its sole beneficiaries one or more of the
persons listed in clauses (i) and (ii) above; and (iv) any Person a majority of
the voting power of the outstanding Equity Interest of which is owned by one or
more of the Persons referred to in clauses (i), (ii) or (iii) above, (b) Murray
Energy Holdings Co., a Delaware corporation, and its Subsidiaries (“Murray
Energy”) and any investor that participates with Murray Energy in the exercise
of the Murray Option, (c) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided that, in the case of such group and without
giving effect to the existence of such group or any

 



9

 

NY 76190361v2

--------------------------------------------------------------------------------

 

other group, such Persons referenced in clauses (a) and (b) above, collectively,
have beneficial ownership of more than 50% of the total voting power of the
voting units or stock of the Borrower or any Parent thereof, (d) Foresight
Reserves L.P. and (e) the General Partner.

On the Effective Date, the Required Lenders will also waive the Defaults and
Events of Default specified in (i) the Notice of Events of Default and
Reservation of Rights delivered by Agent to Borrower dated December 9, 2015,
(ii) the notice of payment default delivered by Borrower to the Agent dated
February 16, 2016, and (iii) that certain Compliance Certificate in respect of
the period ending December 31, 2015 delivered to the Agent on March 23, 2016,
and any other Defaults or Events of Default (other than any payment Default or
Event of Default) continuing immediately prior to the consummation of the
Transactions.

Unrestricted Subsidiaries:

Same as Existing Credit Agreement.

Voting:

Same as Existing Credit Agreement.

Cost and Yield Protection:

Same as Existing Credit Agreement.

Assignments and Participations:

Same as Existing Credit Agreement

Non-Pro Rata Discounted Voluntary Prepayments:

 

Same as Existing Credit Agreement.

 

Expenses and Indemnification:

Same as Existing Credit Agreement.

Governing Law and Forum:

New York.

Counsel to Agent:

Shearman & Sterling LLP

Indentures:

The covenants and event of defaults in the indentures governing the Second Lien
Notes and Convertible Notes shall in no event be more restrictive than the
corresponding covenants and events of default set forth in the Credit Agreement
as in effect on the date hereof.  For the avoidance of doubt, the Second Lien
Notes and Convertible Notes shall not have a financial maintenance covenant.

 

10

 

NY 76190361v2

--------------------------------------------------------------------------------

ANNEX I

Applicable Rate

The first clause of the definition of Applicable Rate in Section 1.01 of the
Credit Agreement (prior to the proviso therein) will be amended and restated as
follows:

“Applicable Rate” means (a) in the case of Term Loans, (i) 5.50% per annum for
Eurocurrency Rate Loans and (ii) 4.50% per annum for Base Rate Loans and (b) in
the case of the Revolving Loans and Swing Line Loans, the applicable percentage
per annum set forth below determined by reference to the Consolidated Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

Applicable Rate for Revolving Loan and Swing Line Loans


Level

Consolidated Net
Leverage Ratio

Eurocurrency Rate Loans and Letters of Credit


Base Rate Loans


Commitment Fee

I

< 2.50 to 1.00

3.50%

2.50%

0.50%

II

≥2.50 : 1.00 but < 3.00 : 1.00

3.75%

2.75%

0.50%

III

≥3.00 : 1.00 but < 4.00 : 1.00

4.00%

3.00%

0.50%

IV

≥4.00 : 1.00 but < 5.00 : 1.00

4.25%

3.25%

0.50%

V

≥5.00 : 1.00

4.50%

3.50%

0.50%

 

provided that (a) the Applicable Rate will be determined as of the last day of
the immediately preceding fiscal quarter, (b) the Applicable Rate determined for
any Adjustment Date (including the first Adjustment Date) shall remain in effect
until a subsequent Adjustment Date for which the Consolidated Net Leverage Ratio
falls within a different level, and (c) if the financial statements and related
Compliance Certificate for any fiscal period are not delivered by the date due
pursuant to Sections 6.01 and 6.02, the Applicable Rate shall be set at Level V
until the date of delivery of such financial statements and Compliance
Certificate, after which the Applicable Rate shall be based on the Consolidated
Net Leverage Ratio set forth in such Compliance Certificate.

 

1

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Schedule 1

Intercreditor Agreement Term Sheet6

Reference is made to (i) that certain Credit Agreement, dated as of August 12,
2010, amended and restated on December 15, 2011 and August 23, 2013, and amended
by Incremental Amendment No. 1 dated as of May 27, 2015, and as further amended,
amended and restated, modified or supplemented in connection with the
Restructuring (as defined below) and from time to time (the “First Lien Credit
Agreement”), between Foresight Energy LLC (the “Borrower”) and certain other
parties; and (ii) (A) certain second lien senior convertible notes (the “Second
Lien Convertible Notes”) to be issued by [_______] (the “Issuer”), and (B)
certain second lien senior secured notes (the “Second Lien Secured Notes” and,
together with the Second Lien Convertible Notes, the “Second Lien Notes”) to be
issued by the Issuer, all of which Second Lien Notes will be guaranteed by,
among others, the Borrower and secured by a junior lien on the Collateral (as
defined below).  

“Restructuring”  means the transactions related to the restructuring of
outstanding indebtedness of the Borrower and its affiliates arising as a result
of the occurrence of certain events of default thereunder, including, without
limitation, indebtedness outstanding under the First Lien Credit Agreement and
under the Senior Notes (as defined in the First Lien Credit Agreement).  For
purposes of this term sheet, the Facilities (as defined in the First Lien Credit
Agreement) under the First Lien Credit Agreement (and the facilities provided in
any refinancings, substitutions, extensions or replacements thereof) are herein
referred to collectively as the “First Lien Credit Facility” and the First Lien
Credit Facility together with the Second Lien Notes (and any refinancings,
substitutions, extensions or replacements thereof) are referred to herein
individually as a “Debt Facility” and collectively as the “Debt
Facilities”.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the First Lien Credit Agreement as in
effect as of the date hereof.

Parties:

(i)   Citibank, N.A., as administrative agent (in such capacity, together with
its successors and permitted assigns in such capacity, the “First Lien
Administrative Agent”) and as collateral agent (in such capacity, together with
its successors and permitted assigns in such capacity, the “First Lien
Collateral Agent”) under the First Lien Credit Agreement.

(ii)  [___] as trustee for the Second Lien Convertible Notes (in such capacity,
together with its successors and permitted assigns in such capacity, the “Second
Lien Convertible Notes Trustee”),  [___] as trustee for the Second Lien Senior
Notes (in such capacity, together with its successors and permitted assigns in
such capacity, the “Second Lien Secured Notes Trustee” and, together with the
Second Lien Convertible Notes Trustee, the “Second Lien Trustees”) and [______]
as collateral trustee (in such capacity, together with its successors and
permitted assigns in such capacity, the “Second Lien Collateral Agent”) for the
Second Lien Notes.

(iii) The Borrower under the First Lien Credit Agreement.

 

6 

All such terms set forth in this Schedule 1 are subject to ongoing negotiations
between the Consenting Secured Lenders and the Required Consenting Noteholders;
all of such terms shall be acceptable to such parties.

Annex I-1

Doc#: US1:10642938v1

--------------------------------------------------------------------------------

 

 

(iv)   Each guarantor under the First Lien Credit Agreement (each, individually,
a “First Lien Guarantor”). NTD: For the avoidance of doubt, the Issuer and the
Second Lien Guarantors will also be required to be First Lien Guarantors.

(v)    The Issuer under the Second Lien Notes.

(vi)    Each guarantor under the Second Lien Notes (each, a “Second Lien
Guarantor”).

(vii)   Each other Person required to be a party to the Intercreditor Agreement
from time to time pursuant to the terms of the Intercreditor Agreement, the
First Lien Credit Agreement and the Second Lien Notes, including, without
limitation, each Hedge Bank and Commodity Hedge Counterparty party to a
Permitted Secured Commodity Swap Contract from time to time.

The Borrower, the Issuer, the First Lien Guarantors and the Second Lien
Guarantors are hereinafter referred to collectively as the “Loan Parties”.

Any reference to “Collateral Agent” hereunder shall mean the First Lien
Collateral Agent and/or the Second Lien Collateral Agent, as the context may
require.

 

Purpose:

To establish the relative rights and privileges of the parties with respect to
the Collateral.

 

First Lien Claimholders:

The agents, issuing banks and lenders under the First Lien Credit Agreement (and
any refinancings, substitutions, extensions or replacements thereof) (the “First
Lien Lender Parties”), the Hedge Banks under any Secured Hedge Agreement, the
Cash Management Banks under any Secured Cash Management Agreement, each
Commodity Hedge Counterparty party to a Permitted Secured Counterparty Swap
Contract from time to time and the First Lien Collateral Agent.

 

First Lien Obligations:

All obligations of every nature of each Loan Party from time to time owed to the
First Lien Claimholders under the applicable secured documents, whether for
principal, interest, breakage costs, fees, expenses, premium (if any), payments
of early termination of or ordinary course settlement payments under interest
rate protection agreements and commodity hedge agreements, indemnification
payments, letter of credit reimbursement obligations, and all guarantees of the
foregoing.  

 

Second Lien Claimholders:

The agents, trustees and note holders of the Second Lien Notes (and any
refinancings, substitutions, extensions or replacements thereof) (the “Second
Lien Noteholders”) and the Second Lien Collateral Agent.

The First Lien Claimholders and the Second Lien Claimholders are the “Secured
Parties”.

 

 



2

 

NY 76190361v2

--------------------------------------------------------------------------------

Second Lien Obligations:

All obligations of every nature of each Loan Party from time to time owed to the
Second Lien Claimholders under the applicable secured documents, whether for
principal, interest, breakage costs, fees, expenses, premium (if any),
indemnification payments, and all guarantees of the foregoing.  

 

Collateral:

The First Lien Obligations and the Second Lien Obligations shall be secured by
liens on the same Collateral (other than Excluded Collateral (as defined
below)).  No Loan Party shall grant any liens on any asset or property to secure
obligations under either Debt Facility unless it has granted a lien on such
asset or property to secure the other Debt Facility.  The Collateral will
consist of the following, collectively:

 

(i)   the “Collateral” (as such term is defined in the First Lien Credit
Agreement) (the “Credit Facility Collateral”); and

(ii)  all other existing and future assets and property, and all proceeds
thereof, of each Loan Party (other than Excluded Assets (as defined in the
Security Agreement referred to in the First Lien Credit Agreement) and real
property that is not Material Owned Real Property or Material Leased Real
Property (as defined in the First Lien Credit Agreement) (the “Additional
Collateral”).

Excluded Collateral:

Notwithstanding anything to the contrary herein, certain accounts (e.g., cash
collateral accounts for the benefit of issuing banks) maintained pursuant to the
credit documents for the benefit of the First Lien Lender Parties shall solely
be for the benefit of the applicable First Lien Lender Parties (“Excluded
Collateral”).

 

Additionally, no First Lien Claimholder or Second Lien Claimholder shall be
required to share any amounts received or deemed received by it in respect of
any First Lien Obligation or Second Lien Obligation owed to it from separate
insurance, credit default swap protection or other protection against loss
arranged by such First Lien Claimholder or Second Lien Claimholder (as
applicable) for its own account in respect of any such First Lien Obligation or
Second Lien Obligation (which amounts shall be for the sole benefit of such
First Lien Claimholder or Second Lien Claimholder (as applicable)).

 

Permitted Liens:

The Secured Parties’ rights with respect to the Collateral shall be subject only
to other liens permitted to exist on the Collateral under the First Lien Credit
Agreement.

 

Lien Subordination:

The liens securing the Second Lien Obligations (the “Second Priority Liens”)
shall be expressly junior and subordinated in all respects to the liens securing
the First Lien Obligations (the “First Priority Liens”), irrespective of the
time, order or method of creation, attachment or perfection of such Second
Priority Liens or First Priority Liens or any failure, defect or deficiency or
alleged failure, defect or deficiency in any of the foregoing.

 

 



3

 

NY 76190361v2

--------------------------------------------------------------------------------

Limitations on Enforcement:

Until the First Lien Obligations have been paid in full in cash:

 

(i)  The Second Lien Claimholders shall not (nor shall they instruct the Second
Lien Collateral Agent to) exercise or seek to exercise any rights, power or
remedies (including setoff) with respect to, or take any action in respect of,
any of the Collateral and shall not (nor shall they instruct the Second Lien
Collateral Agent to) institute any action or proceeding (whether judicial or
non-judicial) with respect to such rights, powers or remedies.

 

(ii) None of the Second Lien Claimholders will take or receive any Collateral or
any proceeds of Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Collateral in contravention of the
aforementioned lien priority.

 

(iii)  The Second Lien Claimholders shall recognize the rights of the First Lien
Claimholders under the Intercreditor Agreement, including, without limitation,
the right of the First Lien Claimholders to vote the claim represented by the
Second Lien Obligations to the extent necessary to enforce the Intercreditor
Agreement.

 

At all times prior to the payment in full in cash of the First Lien Obligations,
the First Lien Claimholders shall control (as described under the caption
“Voting” below) all decisions related to the exercise of remedies in respect of
the Collateral (subject to the terms of the First Lien Credit Agreement and the
collateral documents entered into to secure the First Lien Obligations (the
“First Lien Collateral Documents”) and any amendments and waivers thereunder
(subject to customary provisions requiring consent of the First Lien
Claimholders and the Second Lien Claimholders)).  The First Lien Collateral
Agent shall have the right to initiate a vote of the First Lien Claimholders
with respect to the exercise of remedies.

 

No Secured Party will oppose or otherwise contest any lawful exercise by the
First Lien Collateral Agent of the right to credit bid the secured obligations
at any sale in foreclosure of the liens granted to the First Lien Collateral
Agent, for the benefit of the Secured Parties so long as such bid is approved
separately by the requisite First Lien Claimholders.  

 

The terms of the Intercreditor Agreement shall govern even if part or all of the
First Lien Obligations or Second Lien Obligations or the liens securing payment
and performance thereof are not perfected or are avoided, disallowed, set aside
or otherwise invalidated in any judicial proceeding or otherwise.

 

4

 

NY 76190361v2

--------------------------------------------------------------------------------

 

No Interference:

 

Each Second Lien Claimholder will agree that:

(i) it will not support, take or cause to be taken any action the purpose or
effect of which is, or could be, to make any Second Priority Lien pari passu
with, or to give such Second Lien Claimholder any preference or priority
relative to, any First Priority Lien with respect to the Collateral subject to
such First Priority Lien and Second Priority Lien or any part thereof;

(ii) it will not challenge or question in any proceeding the validity or
enforceability of any First Lien Obligations or First Lien Collateral Documents,
or the validity, attachment, perfection or priority of any First Priority Lien,
or the validity or enforceability of the priorities, rights or duties
established by or other provisions of the Intercreditor Agreement;

(iii) it will not support, take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Collateral subject to any Second Priority Lien by any First
Lien Claimholder or the First Lien Collateral Agent acting on their behalf;

(iv) it shall have no right to (A) direct any First Lien Claimholder to exercise
any right, remedy or power with respect to the Collateral subject to any Second
Priority Lien or (B) consent to the exercise by any First Lien Claimholder or
the First Lien Collateral Agent acting on their behalf of any right, remedy or
power with respect to the Collateral subject to any Second Priority Lien;

(v) it will not institute any suit or assert in any suit or insolvency or
liquidation proceeding any claim against any First Lien Claimholder seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to, and no First Lien Claimholder shall be liable to any
Second Lien Claimholder for, any action taken or omitted to be taken by such
First Lien Claimholder or the First Lien Collateral Agent acting on their behalf
with respect to any Collateral securing such Second Lien Obligations that is
subject to any Second Priority Lien;

(vi) it will not seek, and shall waive any right, to have any Collateral subject
to any Second Priority Lien or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral; and

(vii) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
the Intercreditor Agreement or support, take or cause to be taken any action
that could otherwise reasonably be expected to result in an impairment of the
First Lien Administrative Agent’s, the First Lien Collateral Agent’s or any of
the First Lien Claimholders’ rights or interests under the First Lien Credit
Agreement, the First Lien Collateral Documents, and the Intercreditor Agreement.

 



5

 

NY 76190361v2

--------------------------------------------------------------------------------

Voting:

With respect to any remedies proposed to be taken by Secured Parties with
respect to the Collateral and all other matters relating to the Collateral or
the First Lien Collateral Documents, the First Lien Collateral Agent will take
direction from the holders of a majority in amount of all First Lien Obligations
then outstanding under the First Lien Credit Agreement.

 

Except as otherwise provided herein, with respect to the Second Lien Collateral
Agent, the Second Lien Collateral Agent will take direction from the holders of
a majority of all Second Lien Obligations then outstanding.

 

Distributions of

Collateral:

Following the occurrence of and during the continuation of an Event of Default
and delivery of a remedies instruction to apply proceeds of the Collateral in
accordance with the cash waterfall provisions below, the proceeds of any
application of amounts received in accordance with account control rights
exercised by either Collateral Agent (irrespective of whether such control
rights have been exercised pursuant to a remedies instruction), liquidation,
foreclosure or similar transaction related to the sale of Collateral (other than
the Excluded Collateral), and proceeds received in a bankruptcy will be applied
in the following order of priority:

(i)    First, on a pro rata basis, to pay fees, expenses and indemnities of the
First Lien Collateral Agent, the Second Lien Collateral Agent and any
administrative agent or issuing bank expenses and fees (other than letter of
credit reimbursement obligations) under the First Lien Credit Agreement and
Second Lien Notes;

 

(ii)   Second, on a pro rata basis to any First Lien Claimholder which has
theretofore advanced or paid any fees to any agent or bank referred to in
priority first above, other than any amounts paid under priority first above, an
amount equal to the amount thereof so advanced or paid by such First Lien
Claimholder and for which such Secured Party has not been previously reimbursed;

 

(iii)  Third, on a pro rata basis to the payment of, without duplication, (a)
any interest expense (including fees) then due and payable under the First Lien
Credit Facility, any Secured Hedge Agreement, any Secured Cash Management
Agreement and any Permitted Secured Commodity Swap Contract and (b) to the
extent such expenses are reimbursable in accordance with the terms of the
relevant documents, all out-of-pocket expenses (including reasonable legal fees)
incurred by any First Lien Claimholder in connection with the enforcement and
protection of its rights under such documents to which such First Lien
Claimholder is a party or otherwise by reason of the occurrence of a default
thereunder;

 

(iv)  Fourth, on a pro rata basis, to the payment of, without duplication, (a)
any principal and other amounts then due and payable in respect of the First
Lien Credit Facility (including cash collateralization (at 102.5% of the
available amount thereof) of all outstanding letters of credit issued
thereunder), any Secured Hedge Agreement, any Secured

 



6

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Cash Management Agreement and any Permitted Secured Commodity Swap Contract and
(b) any other First Lien Obligations then outstanding (including termination or
settlement payments under interest rate protection agreements);

 

(v)   Fifth, on a pro rata basis to the payment of, without duplication, (a) any
interest expense then due and payable under the Second Lien Notes (and any
refinancings, substitutions, extensions or replacements thereof), and (b) to the
extent such expenses are reimbursable in accordance with the terms of the
relevant documents, all out-of-pocket expenses (including reasonable legal fees)
incurred by any Second Lien Claimholder in connection with the enforcement and
protection of its rights under such documents to which such Second Lien
Claimholder is a party or otherwise by reason of the occurrence of a default
thereunder;

 

(vi)  Sixth, on a pro rata basis, to the payment of, without duplication, (a)
any principal and other amounts then due and payable in respect of the Second
Lien Notes (and any refinancings, substitutions, extensions or replacements
thereof)  and (b) any other Second Lien Obligations then outstanding; and

 

(vii) Seventh, any remaining proceeds to the applicable Loan Party or as a court
of competent jurisdiction may direct.

 

In addition to the foregoing, any net (x) casualty and condemnation proceeds and
(y) asset sale proceeds and extraordinary receipts shall be applied in
accordance with the terms of the First Lien Credit Facility.

 

Turnover Provisions:

Each of the Second Lien Claimholders will agree to hold in trust and promptly
turn over to the First Lien Collateral Agent any payments or other distributions
received in contravention of the Intercreditor Agreement regardless of their
source or form.  For the avoidance of doubt, no mandatory or voluntary
prepayments of Second Lien Obligations will be permitted prior to the discharge
in full in cash of the First Lien Obligations.

 

If, for any reason, a Secured Party does not have a valid and perfected lien
(either directly or through any applicable Collateral Agent) on any portion of
the Collateral, proceeds on such portion received by the other Secured Parties
will be paid over to the extent necessary to reflect the distribution provisions
above as if all Secured Parties held such a lien.

 

If any Second Lien Claimholder obtains knowledge of or is notified by the First
Lien Collateral Agent that a payment or distribution made to a First Lien
Claimholder is rescinded for any reason whatsoever, such Second Lien Claimholder
shall promptly pay or remit to the First Lien Collateral Agent any payment or
distribution received by it in respect of any Collateral subject to any First
Priority Liens securing such First Lien Obligations, and the provisions set
forth in the Intercreditor Agreement shall be reinstated as if such payment or
distribution had not been made, until the payment and satisfaction in full of
the First Lien Obligations.

 



7

 

NY 76190361v2

--------------------------------------------------------------------------------

Restrictions on Amendments:

Without the prior written consent of the First Lien Collateral Agent, no
collateral documents entered into to secure the Second Lien Obligations (such
collateral documents, the “Second Lien Collateral Documents”) may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second Lien Collateral
Document, would be prohibited by, or would require any Loan Party to act or
refrain from acting in a manner that would violate, any of the terms of the
Intercreditor Agreement.

 

In the event that the First Lien Claimholders or the First Lien Collateral Agent
enters into any amendment, waiver or consent in respect of any of the First Lien
Collateral Documents for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any First Lien
Collateral Document or changing in any manner the rights of the First Lien
Collateral Agent, the First Lien Claimholders, the Borrower or any other Loan
Party thereunder (including the release of any liens in Collateral to the extent
permitted as described below under “Release of Liens”), then such amendment,
waiver or consent shall apply automatically to any comparable provision of the
comparable Second Lien Collateral Document without the consent of the Second
Lien Collateral Agent or any Second Lien Claimholder and without any action by
the Second Lien Collateral Agent, the Borrower or any other Loan Party.

 

Effective Date Acknowledgments:

On the Effective Date (to be defined as the date of consummation of certain
transactions), each of the Secured Parties will recognize the existence and the
permissibility of the other Secured Parties and their respective debt and/or
lien obligations and rights.  

 

Release of Liens:

The Intercreditor Agreement will provide that in the event the First Lien
Collateral Agent releases its lien on and/or sells all or any portion of
Collateral that is (a) permitted to be sold or transferred pursuant to the First
Lien Credit Agreement, (b) sold in a foreclosure or similar transactions in
accordance with the terms of the First Lien Credit Agreement or (c) Excluded
Collateral, in each case, the Second Priority Lien on such Collateral shall be
automatically released without the consent of any of the Second Lien
Claimholders or the Second Lien Collateral Agent being required, such release
being made free and clear of all liens of the Secured Parties, and each Second
Lien Claimholder shall be deemed to have consented to such release or sale.

 

In addition, the requirement that a Second Priority Lien attach to, or be
perfected with respect to, Collateral shall be waived automatically and without
further action so long as the requirement that a First Priority Lien attach to,
or be perfected with respect to, such property or assets is waived by the First
Lien Collateral Agent.

 

8

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Refinancings:

The First Lien Credit Facility and the Second Lien Notes may be replaced,
refunded or refinanced, in whole or in part, (each, a “Replacement”) without
notice to, or the consent of any Secured Party, all without affecting the Lien
priorities provided for under the Intercreditor Agreement or the other
provisions thereof; provided, however, that the First Lien Administrative Agent
and the Second Lien Trustee shall receive on or prior to the incurrence of the
Replacement:

(i) an officers’ certificate from the Borrower or Issuer, as applicable, stating
that (A) the Replacement is permitted by each applicable collateral document to
be incurred (or, if required, any relevant consent has been obtained) and (B)
customary legending requirements, if any, have been satisfied, and

(ii)  a “Priority Confirmation Joinder” (to be defined in the Intercreditor
Agreement) from the holders or lenders of any indebtedness that replaces the
First Lien Credit Facility or the Second Lien Notes, as the case may be (or an
authorized agent, trustee or other representative on their behalf).

Upon the consummation of such Replacement and the satisfaction of certain other
requirements, the holders or lenders of the indebtedness incurred pursuant to
such Replacement and any authorized agent, trustee or other representative
thereof will be entitled to the benefits of the Intercreditor Agreement.

Bankruptcy or Insolvency/Liquidation:

In the event of an insolvency or liquidation proceeding of a Loan Party, whether
voluntary or involuntary, if the First Lien Administrative Agent or the First
Lien Collateral Agent shall desire to permit the use of cash collateral or to
permit such Loan Party to obtain debtor-in-possession financing (a “DIP
Financing”), then the Second Lien Claimholders will agree that they will raise
no objection to such use of cash collateral (or any grant of administrative
expense priority under the Bankruptcy Code) or DIP Financing and will not
request adequate protection or any other relief in connection therewith.  The
Second Lien Claimholders will subordinate their respective liens in the
Collateral to the liens securing such DIP Financing to the extent the liens
securing the First Lien Obligations are subordinated or are pari passu with such
DIP Financing.  The Second Lien Claimholders agree that they shall not be
entitled to provide any DIP Financing unless the First Lien Claimholders have
elected not to provide such DIP Financing.

 

Adequate Protection:

No Second Lien Claimholder will file or prosecute in any insolvency or
liquidation proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral under the Second
Priority Liens, nor will it object to or contest (i) any request by the First
Lien Collateral Agent or First Lien Claimholders for adequate protection or (ii)
any objection by the First Lien Collateral Agent or First Lien Claimholders to
any motion, relief, action or proceeding based on the First Lien Claimholders
claiming a lack of adequate

 



9

 

NY 76190361v2

--------------------------------------------------------------------------------

 

protection, except that the Second Lien Claimholders may freely seek and obtain
any relief upon a motion for adequate protection (or any comparable relief),
without any condition or restriction whatsoever, at any time after the discharge
of the First Lien Obligations.

Automatic Stay Relief

The Second Lien Claimholders will not oppose or otherwise contest any motion for
relief from the automatic stay made by the First Lien Administrative Agent, the
First Lien Collateral Agent or the First Lien Claimholders.

No Objection:

No Second Lien Claimholder will object to or oppose a sale or other disposition
of any Collateral (or any portion thereof) under Section 363 of the Bankruptcy
Code or any other provision of the Bankruptcy Code if the First Lien
Claimholders shall have consented to such sale or disposition of such Collateral
and all First Priority Liens and Second Priority Liens will attach to the
proceeds of the sale.

 

Waiver of Claims:

Each of the Second Lien Claimholders will waive any claim such Second Lien
Claimholders may have against the First Lien Administrative Agent, the First
Lien Collateral Agent or any other First Lien Claimholders (or their
representatives) arising out of any election by the First Lien Administrative
Agent, First Lien Collateral Agent or any First Lien Claimholders, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code.

 

Plan support:

Without the consent of the First Lien Claimholders, the Second Lien Claimholders
will not propose or support any plan that does not contemplate payment of the
First Lien Obligations in full in cash or is otherwise  inconsistent with the
Intercreditor Agreement.

 

Separate grants:

Each of the First Lien Claimholders and the Second Lien Claimholders will agree
that (a) the grants of liens under the First Lien Collateral Documents and the
Second Lien Collateral Documents are separate and distinct grants and (b) First
Lien Obligations and Second Lien Obligations must be separately classified in
any bankruptcy.

 

Rights As Unsecured Creditors:

The First Lien Claimholders may exercise rights and remedies as unsecured
creditors against any of the Loan Parties.

 

Insurance:

The First Lien Collateral Agent shall have the sole right (subject to the
Borrower’s rights under the First Lien Credit Agreement, and the other documents
relating thereto) to adjust and settle insurance claims with respect to the
Collateral and approve awards granted with respect to the Collateral in any
condemnation or similar proceeding.

 

10

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Purchase Right:

If an Event of Default under and as defined in the First Lien Credit Agreement
has occurred and is continuing and the amount of any claim or claims in respect
of any First Lien Obligations has been determined, the Second Lien Claimholders
will be permitted within an agreed exercise period to purchase the entire amount
of such claim or claims at par plus any accrued interest (and payment of any
outstanding fees and expenses) from such First Lien Claimholders during a call
period to be agreed.

 

Interpretation:

For the avoidance of doubt, any determinations as to whether a First Lien
Obligation has been paid in full in cash hereunder shall be made without taking
into account any limitations on such obligations imposed by the United States
Bankruptcy Code or other applicable insolvency law.

 

 

Governing Law; Jurisdiction:

The State of New York.

 




11

 

NY 76190361v2

--------------------------------------------------------------------------------

Schedule 7

 

Description of Amendments to the Securitization Facility

The following description summarizes the material terms of the proposed
amendments to the Securitization Facility.  

 

Maturity

1/12/2018 (no change from existing maturity date)

 

Facility Limit

$50 million held entirely by PNC

 

Pricing

 

 

 

All-in Drawn: 1-month LIBOR + 250 bps (30 day moving average of 30 day LIBOR to
avoid breakage costs on weekly settlement)

 

All-in LC Fee: 265 bps

 

Amendment Fee: 100 bps

 

Administrative Agent Fee: $125,000

 

Settlement/ Reporting Frequency

Weekly reporting/settlement

 

 

Structural Modifications

 

Lock in 15% Foreign Obligor Eligibility at PNC/Credit Agricole, regardless of
credit rating

 

PNC will have full discretion to take control of Huntington account and mandate
more frequent settlement

 

70% cap on eligible receivables to be removed

 

Other

Waiver of Termination Event associated with cross-default, change in control
provision and all disclosed covenant defaults, breaches of reps and warranties,
etc; bring down of reps and warrants to be made as of the restructuring
effective date

 

Required on-site due diligence

 

Permit a second annual field exam at Borrower's expense if deemed necessary by
PNC/Credit Agricole

 

Amendment to the definition of Government Obligors to clarify the existing
eligibility

 

$100,000 fee for forbearance through July 15, 2016

 

If TSA extended and PNC supports extension, will forbear for up to an additional
thirty days for no further fee




12

 

NY 76190361v2

--------------------------------------------------------------------------------

Schedule 8

 

Description of Amendments to Governance and Affiliate Documents7

The following description summarizes the material terms of (a) the proposed
amendments to each of the Existing FEGP LLC Agreement, the Existing FELP LP
Agreement, the PSA, the MSA, the Call/Put Agreement and the Option Agreement,
and (b) certain approvals, authorizations and other actions to be adopted and/or
taken by the Board, all of which shall be in form and substance acceptable to
the Required Consenting Noteholders.  

 

FEGP Governance Documents Modifications:

 

Board Observer:

The Existing FEGP LLC Agreement shall be amended to provide for the appointment
of a Board observer, mutually agreed upon by the Required Consenting Noteholders
and the Partnership, which Board observer shall (subject to such observer’s
agreement to be bound by reasonable confidentiality obligations) be entitled to
(i) attend all meetings of each Governing Body (including, without limitation,
the Synergy and Conflicts Committee), and (ii) receive copies of all materials
(including written consents) given to members of any Governing Body at the same
time such materials are provided to such members.  Any such observer may be
replaced only by holders of a majority in principal amount of the Second Lien
Notes.

Synergy and Conflicts Committee:

The Board shall adopt resolutions to create a Synergy and Conflicts Committee
with the responsibilities set forth on Schedule 9.  In addition the members of
the Board that are Independent Directors shall nominate, and the Board shall
appoint, a chief financial officer of FEGP that is not affiliated with any
Significant Equityholder.

 

7 

Capitalized terms used in this Schedule 8 without definitions shall have the
meanings given to such terms in the Term Sheet for Proposed Transaction to which
this Schedule 8 is attached.

13

 

NY 76190361v2

--------------------------------------------------------------------------------

 

Additional Modifications:

Upon a Failure to Redeem, the following provisions in the Existing FEGP LLC
Agreement shall automatically terminate, have no force and effect and be
excised:  (i) Sections 6.6(d), 6.6(e)(ii) and 6.6(e)(v); (ii) the following
words in Section 6.4(b), “any MEC Director shall be entitled to attend any
meeting by telephone conference or similar communications equipment”; (iii) the
following words in Section 6.4(c), “including in any event at least one (1) MEC
Director”; (iv) the following words in the first sentence of Section 10.5, “or
from and after January 1, 2023, if the Company has not otherwise already
affected an Initial Public Offering, MEC (so long as MEC owns at least 10% of
the IDR Units), may,”; (v) the following words in the second sentence of Section
10.5, “(with respect to MEC, by written direction to the Company)”; (vi) the
last sentence in Section 10.5; and (vii) all words after the first use of
“Voting Units” in Section 11.6 [UNDER DISCUSSION].  In addition, upon a Failure
to Redeem, (x) Section 6.2(c)(i) shall be amended such that an MEC Director (as
defined in the FEGP LLC Agreement) does not have the right to be on the Synergy
and Conflicts Committee and (y) Section 6.4(d) shall be amended such that MEC
(as defined in the FEGP LLC Agreement) does not have the right to designate an
observer to attend meetings of the Synergy and Conflicts Committee.  Additional
modifications as necessary to be agreed among FELP, Murray, and Reserves.  

Upon a Failure to Redeem, the current chief executive officer of FEGP shall
automatically be removed and the Board shall appoint a new chief executive
officer of FEGP.

 

PSA-Related Modifications:

Option Agreement:

The Option Agreement shall be amended as follows.

The sixty-one (61) day waiting period shall be excised from Section 2.2 of the
Option Agreement.

The “Expiration Time” (as defined in the Option Agreement) shall be 11:59 p.m.
New York time on April 7, 2017.

The “Option Consideration” (as defined in the Option Agreement) shall be ten
million dollars ($10,000,000.00).

The “Option Conditions” (as defined in the Option Agreement) shall be excised
and the term “Option Conditions” shall be defined to mean the Note Redemption.

 



14

 

NY 76190361v2

--------------------------------------------------------------------------------

 

If the Option Conditions are not satisfied, Reserves shall pay $12.5 million to
Murray American Coal, Inc., a subsidiary of Murray, within thirty days of April
7, 2017.

The non-compete shall be eliminated.

Call/Put Agreement:

The Call/Put Agreement shall be terminated.

MSA:

The MSA shall be amended so that the MSA will terminate automatically upon a
Failure to Redeem.

 

 

FELP LP Agreement Amendment:

Limited Preemptive Right:

Section 5.8 of the Existing FELP LP Agreement shall be amended such that the
preemptive right set forth therein does not apply to the issuance of Common
Units upon conversion of the Convertible PIK Notes or the exercise of Warrants.

Limits on the Discretion of the General Partner:

The discretion of the General Partner (as defined in the Existing FELP LP
Agreement) to adopt certain conventions, make certain special allocations, and
make certain amendments to the FELP LP Agreement, all in an effort to preserve
and achieve uniformity of the Limited Partner Interests (as defined in the
Existing FELP LP Agreement) shall be limited such that no such conventions may
be adopted, no such special allocations may be made and no such amendments may
be made if, in any such case, the same would result in a material adverse effect
on the treatment of the Convertible PIK Notes, the Warrants and/or the holders
of any thereof.  The Existing FELP LP Agreement shall be amended to include
provisions to such effect.

 




15

 

NY 76190361v2

--------------------------------------------------------------------------------

Schedule 9

 

Description of Material Responsibilities of Synergy and Conflicts Committee8

 

The Synergy and Conflicts Committee shall be comprised of the three independent
members of the Board that constitute Independent Directors.  Replacement of any
members of the Synergy and Conflicts Committee shall be in accordance with the
Existing FEGP LLC Agreement, as amended by the FEGP LLC Agreement Amendment (as
amended, the “FEGP LLC Agreement”), so long as such members are only Independent
Directors.

 

The Synergy and Conflicts Committee shall be responsible for (i) reviewing,
approving, or denying approval of any unbudgeted affiliate or synergy
transactions involving the Partnership, in each case having a value in excess of
$5 million; and (ii) reviewing, approving, or denying approval of any
transaction which would, if consummated, provide financing for or be materially
related to the redemption of the Convertible PIK Notes.

 

The Synergy and Conflicts Committee shall also serve as the general conflicts
committee of the Board.  

 

To the extent permitted by the FEGP LLC Agreement, the Synergy and Conflicts
Committee shall (i) have the right to retain independent financial and legal
advisors of its own choosing, (ii) be empowered to act on behalf of the
Partnership independently of any affiliates or interested directors, and (iii)
have the power to enforce the decision made by it (including any decision to
reject any proposed transaction with any affiliate of the Partnership).

 

 

 

8 

Capitalized terms used in this Schedule 9 without definitions shall have the
meanings given to such terms in the Term Sheet for Proposed Transaction to which
this Schedule 9 is attached.

16

 

NY 76190361v2

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Joinder

 

The undersigned hereby acknowledges that it has reviewed and understands the
Transaction Support Agreement (as amended from time to time, the “Agreement”)
dated as of [ ], 2016 by and among (i) Foresight Energy LLC and Foresight Energy
Finance Corporation (collectively, the “Issuers,” and together with their
subsidiaries and Foresight Energy LP, the “Partnership”), (ii) the Indenture
Trustee, and (iii) each of the noteholders and financial institutions from time
to time party hereto (each a “Consenting Noteholder,” and collectively, the
“Consenting Noteholders”), and agrees to be bound as a Consenting Noteholder by
the terms and conditions thereof binding on the Consenting Noteholders for as
long as the Agreement is in place.9

The undersigned hereby makes the representations and warranties of the
Consenting Noteholder set forth in Section 4(a) of the Agreement to each other
Party, effective as of the date hereof.

This joinder agreement shall be governed by the governing law set forth in the
Transaction Support Agreement.

Date:  _________________, 2016

[Consenting Noteholder]

By:

 

Name:

 

Title:

 

 

 

Principal amounts of the Notes held under the Notes
Indenture:  $                                       

 

 

 

Attention:  

Fax:   

Email:  

 

 

 

 

 

9

Defined terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

Annex I-1

Doc#: US1:10642938v1